ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW OF JUDGEMENT
No. 158 OF THE UNITED NATIONS
ADMINISTRATIVE TRIBUNAL

ADVISORY OPINION OF 12 JULY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE RÉFORMATION DU JUGEMENT
N° 158 DU TRIBUNAL ADMINISTRATIF
DES NATIONS UNIES

AVIS CONSULTATIF DU 12 JUILLET 1973
Official citation:

Application for Review of Judgement No. 158 of
the United Nations Administrative Tribunal,
Advisory Opinion, I.C.J. Reports 1973, p. 166.

Mode officiel de citation:

Demande de réformation du jugement n° 158 du
Tribunal administratif des Nations Unies, avis
consultatif, C.I.J. Recueil 1973, p. 166.

 

Sales number 3 81
No de vente:

 

 
12 JULY 1973

ADVISORY OPINION

APPLICATION FOR REVIEW OF JUDGEMENT No. 158

OF THE UNITED NATIONS ADMINISTRATIVE TRIBUNAL

DEMANDE DE RÉFORMATION DU JUGEMENT N° 158
DU TRIBUNAL ADMINISTRATIF DES NATIONS UNIES

12 JUILLET 1973
AVIS CONSULTATIF
166

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973

12 juillet 1973

DEMANDE DE RÉFORMATION DU JUGEMENT
N° 158 DU TRIBUNAL ADMINISTRATIF
DES NATIONS UNIES

AVIS CONSULTATIF

Requête pour avis consultatif présentée par le Comité des demandes de réfor-
mation de jugements du Tribunal administratif des Nations Unies — Résolution
957 (X) de l Assemblée générale — Article 11 du statut du Tribunal administra-
tif des Nations Unies — Compétence de la Cour — Question de savoir si l’organe
qui a demandé l'avis est un organe dûment autorisé à cet effet — Article 96 de la
Charte — Questions juridiques qui se poseraient dans le cadre de l’activité de
l'organe auteur de la requête — Opportunité, pour la Cour, de donner l’avis de-
mandé — Compatibilité du système de réformation institué par la résolution 957
(X) avec les principes généraux en matière de procédure judiciaire.

Portée des questions soumises à la Cour — Nature de la tâche confiée à la
Cour dans les procédures engagées en vertu de l’article 11 du statut du Tribunal
administratif des Nations Unies.

Contestation du jugement parce que le Tribunal administratif aurait omis
d'exercer sa juridiction — Critère permettant de déterminer si le Tribunal a
omis d'exercer sa juridiction — Allégations selon lesquelles le Tribunal n’a pas
exercé sa juridiction parce qu'il a refusé d'examiner à fond une demande de
remboursement des dépens, omis d’ordonner un nouveau calcul du taux de
rémunération et omis de faire rectifier et compléter le dossier — Portée du pou-
voir du Tribunal d’accorder une indemnité — Question de l'abus de pouvoir
qu aurait commis l'administration.

Contestation du jugement en raison d’une erreur essentielle dans la procédure,
qui a provoqué un mal-jugé — Sens de l'expression «erreur essentielle» dans la
procédure — Défaut ou insuffisance de motifs dans le jugement considéré comme
une erreur essentielle de procédure — Rejet, par le Tribunal, de la demande de
remboursement des dépens présentée par un fonctionnaire — Question des dépens
dans la procédure de réformation.

4

1973
12 juillet
Rôle général
n° 57
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 167

Présents: M. Lacus, Président; M. AMMOUN, Vice-Président; MM. FORSTER,
GROS, BENGZON, ONYEAMA, DILLARD, DE CASTRO, Morozov,
JIMENEZ DE ARECHAGA, sir Humphrey WALDOCK, MM. NAGENDRA
SINGH, RUDA, juges; M. AQUARONE, Greffier.

Au sujet de la demande de réformation du jugement n° 158 du Tribunal
administratif des Nations Unies,

La Cour,
ainsi composée,
donne l'avis consultatif suivant:

1. La Cour a été saisie des questions sur lesquelles un avis consultatif lui est
demandé par une lettre du Secrétaire général de l'Organisation des Nations
Unies datée du 28 juin 1972 et enregistrée au Greffe le 3 juillet 1972. Dans
cette lettre, le Secrétaire général porte à la connaissance de la Cour que, le
20 juin 1972, conformément à l’article 11 du statut du Tribunal administratif
des Nations Unies, le Comité des demandes de réformation de jugements du
Tribunal administratif des Nations Unies, institué par la résolution 957 (X)
de l’Assemblée générale, a décidé qu’une demande de réformation concernant
le jugement n° 158 dudit Tribunal reposait sur des bases sérieuses et a prié en
conséquence la Cour de donner un avis consultatif à ce sujet. La décision du
Comité, qui est intégralement reproduite dans la lettre du Secrétaire général
et dont le texte certifié conforme en anglais et en français est joint à cette
lettre, est ainsi conçue:

«Le Comité des demandes de réformation de jugements du Tribuna
administratif a décidé que la demande de réformation du jugement n° 158
du Tribunal administratif, rendu à Genève le 28 avril 1972, reposait sur
des bases sérieuses au sens de l’article 11 du statut du Tribunal.

En conséquence, le Comité prie la Cour internationale de Justice de
donner un avis consultatif sur les questions suivantes:

1. Le Tribunal a-t-il omis d’exercer sa juridiction ainsi que le soutient le
requérant dans sa demande présentée au Comité des demandes de
réformation de jugements du Tribunal administratif (A/AC.86/R.59)?

2. Le Tribunal a-t-il commis, dans la procédure, une erreur essentielle qui
a provoqué un mal-jugé, ainsi que le soutient le requérant dans sa
demande présentée au Comité des demandes de réformation de
jugements du Tribunal administratif (A/AC.86/R.59)?»

2. Conformément à l’article 66, paragraphe 1, du Statut de la Cour, la
requête pour avis consultatif a été notifiée le 10 juillet 1972 à tous les Etats
admis à ester en justice devant la Cour; copie de la lettre du Secrétaire général
a été transmise à ces Etats, avec la décision du Comité y annexée.

3. Par décision du 14 juillet 1972, la Cour a jugé que l'Organisation des
Nations Unies et ses Etats Membres étaient susceptibles de fournir des ren-
seignements sur la question. Le 17 juillet 1972, le Greffiier a fait connaître en
conséquence à l'Organisation et à ses Etats Membres, en application de
l’article 66, paragraphe 2, du Statut, que la Cour était disposée à recevoir des
exposés écrits dans un délai dont, par ordonnance du 14 juillet 1972, la date
d’expiration a été fixée au 20 septembre 1972.
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 168

4. Conformément à l’article 65, paragraphe 2, du Statut, le Secrétaire
général de Organisation des Nations Unies a transmis à la. Cour un dossier
de documents pouvant servir à élucider la question; ces documents sont
parvenus au Greffe le 29 août 1972.

5. Un exposé écrit a été présenté dans le délai fixé; il émanait de lOrganisa-
tion des Nations Unieset comprenait un exposé fait au nom du Secrétaire général
de l'Organisation ainsi que l’opinion de M. Mohamed Fasla, l’ancien fonc-
tionnaire que concernait le jugement du Tribunal administratif visé dans la
requête; cette opinion a été transmise à la Cour par le Secrétaire général,
conformément à Particle 11, paragraphe 2, du statut du Tribunal administra-
tif.

6. Des exemplaires de l'exposé écrit ont été transmis aux Etats à qui la
communication prévue par l’article 66, paragraphe 2, du Statut de la Cour
avait été adressée. Ces Etats et l'Organisation des Nations Unies ont été
avisés en même temps, par lettre du 6 octobre 1972, qu’il n’était pas envisagé
de tenir en l’affaire d’audiences publiques consacrées à des exposés oraux
et que le Président de la Cour avait fixé au 27 novembre 1972 la date d’expira-
tion du délai dans lequel des observations écrites pourraient étre présentées
conformément à l’article 66, paragraphe 4, du Statut.

7. Estimant qu'il ressortait de certaines communications de M. Fasla,
transmises à la Cour par le Secrétaire général, que des doutes paraissaient
exister sur le point de savoir si le texte remis au Secrétaire général et adressé à
la Cour exprimait avec exactitude les vues de l'intéressé, le Président de la
Cour a décidé le 25 octobre 1972 que l’exposé écrit mentionné au paragraphe
5 ci-dessus pourrait être modifié par le dépôt d’une version corrigée de l’opi-
nion de M. Fasla dans un délai venant à expiration le 5 décembre 1972. Une
version corrigée de opinion de M. Fasla ayant été déposée dans ce délai par
l’intermédiaire du Secrétaire général, des exemplaires en ont été adressés aux
Etats qui avaient reçu le texte du premier exposé.

8. En raison du délai fixé pour l’amendement de l’exposé écrit, le Président
a reporté au 31 janvier 1973 la date d'expiration du délai dans lequel des ob-
servations écrites pourraient être soumises conformément à l’article 66,
paragraphe 4, du Statut. Dans le délai ainsi prorogé, des observations écrites
ont été présentées au nom de l'Organisation des Nations Unies; elles com-
prenaient les observations du Secrétaire général sur la version corrigée de
l’opinion de M. Fasla ainsi que les observations de M. Fasla en réponse à
l'exposé du Secrétaire général.

9. Ces observations écrites ont été transmises aux Etats qui avaient reçu la
communication prévue à l’article 66, paragraphe 2, du Statut. Il leur a en
même temps été précisé par lettre du 22 février 1973 que la Cour avait décidé
de ne pas tenir en l'affaire d’audiences publiques consacrées à des exposés
oraux. Cette décision, prise le 25 janvier 1973, avait été télégraphiée à l’Orga-
nisation des Nations Unies le même jour.

10. Brièvement résumées, les circonstances qui sont à l’origine de la
présente requête pour avis consultatif sont les suivantes: l’ancien fonc-
tionnaire dont il s’agit, M. Mohamed Fasla, est entré au service de l’Or-

6
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 169

ganisation des Nations Unies le 30 juin 1964 en vertu d’un contrat d’une
durée déterminée de deux ans en qualité d’adjoint au représentant résident
du Bureau de l’assistance technique à Damas (République arabe syrien-
ne). Après avoir été affecté à Beyrouth (Liban), New York et Freetown
(Sierra Leone), M. Fasla a été muté le 15 septembre 1968 au bureau du
Programme des Nations Unies pour le développement (PNUD) a Taiz
(Yémen) comme adjoint au représentant résident. Son contrat, qui avait
été renouvelé pour des périodes successives de durée variable (six mois, un
an, trois mois, vingt et un mois), devait venir à expiration le 31 décembre
1969. Le 22 mai 1969, M. Fasla a été informé que tous les efforts possibles
seraient faits pour lui trouver un autre poste mais qu’il se pourrait que son
contrat en cours ne soit pas renouvelé. Cet avertissement a été confirmé
dans une lettre du 12 septembre 1969 informant qu’il avait été impos-
sible jusque-là de lui trouver un poste et qu’il serait maintenu en congé à
plein traitement jusqu’à l'expiration de son contrat. Ayant prié le Secré-
taire général de reconsidérer cette décision, M. Fasla a été informé que
rien ne motivait un réexamen par le Secrétaire général. Le 20 novembre
1969, le directeur de la gestion administrative et du budget du PNUD a
fait savoir à M. Fasla qu'il n’avait pas été possible de lui trouver un
nouveau poste et qu'on ne pouvait en conséquence envisager la prolon-
gation de son contrat. Ayant de nouveau demandé un réexamen de la
décision, M. Fasla a été avisé le 12 décembre 1969 que rien ne permettait
au Secrétaire général de modifier la décision du PNUD. Le 28 décembre
1969, il s’est pourvu devant la Commission paritaire de recours. Le 3 juin
1970, ayant constaté que tous les efforts voulus n’avaient pas été faits
pour lui trouver un autre poste car sa fiche analytique individuelle était
incomplète, la Commission a recommandé que le dossier de M. Fasla soit
rectifié et complété, que le PNUD continue de lui chercher un poste et, si
ces efforts échouaient, qu’il lui verse à titre gracieux une somme équivalant
à son traitement pour une période de six mois. Néanmoins, par lettre du
10 juillet 1970, M. Fasla a été avisé que le Secrétaire général avait décidé
que rien ne justifiait le versement d’une somme à titre gracieux et qu’au-
cune suite ne serait donnée à cette recommandation de la Commission.
M. Fasla a été informé par lettre du 31 août 1970 que le PNUD n'avait pas
l'intention de lui offrir un autre engagement, motif pris de ce que tous les
efforts possibles avaient été faits pour lui trouver un poste correspondant
à ses aptitudes, au PNUD ou dans d’autres organisations, à l’époque où
il était lié par contrat au PNUD. Le 31 décembre 1970, après avoir essayé
de rouvrir la procédure devant la Commission paritaire de recours qui a
considéré que cela n’était pas possible eu égard au statut et au règlement
du personnel, il a introduit une requête devant le Tribunal administratif
des Nations Unies. Le 11 juin 1971, à la suite d’une procédure engagée
devant la Commission paritaire de recours au sujet d’une décision du
15 juin 1970 concernant le calcul de ses émoluments, M. Fasla a présenté
une requête additionnelle au Tribunal administratif. Des pièces ont été
déposées conformément au règlement du Tribunal et des demandes
tendant à la production de documents ont été présentées; le Tribunal a

7
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 170

rendu son jugement sur la requête initiale et la requête additionnelle le
28 avril 1972. Le 26 mai 1972, M. Fasla a contesté cette décision et de-
mandé au Comité des demandes de réformation de jugements du Tribunal
administratif de prier la Cour de donner un avis consultatif.

* *

11. En présentant une requête pour avis consultatif, le Comité des
demandes de réformation de jugements du Tribunal administratif a
exercé un pouvoir que l’Assemblée générale lui a conféré par sa résolu-
tion 957 (X) du 8 novembre 1955. Cette résolution a ajouté notamment au
statut du Tribunal administratif des Nations Unies un nouvel article 11
qui prévoit la possibilité de contester les jugements du Tribunal devant la
Cour par la voie d’une demande d’avis consultatif. Après l’avis consul-
tatif de la Cour sur l’Effet de jugements du Tribunal administratif des
Nations Unies accordant indemnité (C.I1.J. Recueil 1954, p. 47), l'Assemblée
générale a créé un comité spécial chargé d’étudier la question de l’insti-
tution d’une procédure de réformation des jugements du Tribunal. Le
nouvel article 11 consacre les propositions de ce Comité spécial, telles
qu’elles ont été modifiées par l’Assemblée générale à sa dixième session,
et c’est conformément à la procédure prévue à cet article que la présente
requête pour avis consultatif a été soumise à Ja Cour.

12. Les dispositions applicables de l’article 11 sont celles des quatre
premiers paragraphes de cet article, qui sont ainsi conçus:

«1. Si un Etat Membre, le Secrétaire général ou la personne qui
a été l’objet d’un jugement rendu par le Tribunal (y compris toute
personne qui a succédé mortis causa à ses droits) conteste le juge-
ment en alléguant que le Tribunal a outrepassé sa juridiction ou sa
compétence ou n’a pas exercé sa juridiction ou a commis une erreur
de droit concernant les dispositions de la Charte des Nations Unies
ou a commis, dans la procédure, une erreur essentielle qui a provo-
qué un mal-jugé, cet Etat Membre, le Secrétaire général ou l’in-
téressé peut, dans les trente jours suivant le jugement, demander par
écrit au Comité créé en vertu du paragraphe 4 du présent article de
prier la Cour internationale de Justice de donner un avis consultatif
sur la question.

2, Dans les trente jours suivant la réception de la demande visée
au paragraphe 1 du présent article, le Comité décide si cette demande
repose sur des bases sérieuses. S’il en décide ainsi, il prie la Cour de
donner un avis consultatif et le Secrétaire général prend les dispo-
sitions voulues pour transmettre à la Cour l’opinion de la personne
visée au paragraphe 1.

3. Siaucune demande n’est faite en vertu du paragraphe 1 du présent

8
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 171

article ou si le Comité ne décide pas de demander un avis consultatif
dans les délais prescrits par le présent article, le jugement du Tribunal
devient définitif. Chaque fois que la Cour est priée de donner un avis
consultatif, le Secrétaire général ou bien donne effet à l’avis de la
Cour, ou bien prie le Tribunal de se réunir spécialement pour con-
firmer son jugement initial ou rendre un nouveau jugement, confor-
mément à l'avis de la Cour. S’il n’est pas invité à se réunir spéciale-
ment, le Tribunal, à sa session suivante, confirme son jugement ou le
rend conforme à l’avis de la Cour.

4, Aux fins du présent article, il est créé un comité, autorisé en
vertu du paragraphe 2 de l’article 96 de la Charte à demander des
avis consultatifs à la Cour. Le Comité est composé des Etats Mem-
bres représentés au Bureau de la dernière en date des sessions ordi-
naires de l’Assemblée générale. Le Comité se réunit au siège de
l'Organisation et établit son propre règlement.»

13. Pendant les débats qui ont eu lieu au Comité spécial et à la Cin-
quiéme Commission de l’Assemblée générale et qui ont abouti à l’adop-
tion de la résolution 957 (X), plusieurs délégations ont mis en doute la
légalité ou l’opportunité de divers éléments de la procédure ainsi définie.
En fait, avant l’adoption de la résolution à la 541° séance plénière de
l'Assemblée générale, une délégation avait officiellement proposé que
l’on prie la Cour de donner un avis consultatif sur Ja question de savoir
si Ja résolution était juridiquement fondée. De plus, bien que la résolu-
tion 957 (X) ait été adoptée il y a près de dix-huit ans, c’est la première
fois que la Cour est saisie d’une requête pour avis consultatif en applica-
tion de la procédure définie à l’article 11. En conséquence, quoique l’on
n’ait pas soulevé dans les exposés et observations soumis à la Cour en la
présente instance les questions de savoir si la Cour a compétence pour
rendre un avis et s’il est opportun qu'elle le fasse, la Cour les examinera
tour à tour.

* %

14. S'agissant de la compétence de la Cour pour rendre l’avis demandé,
ona émis des doutes sur la légalité du recours a la juridiction consultative
pour la réformation de jugements du Tribunal administratif. On a fait
valoir qu’en vertu de l’article 34 du Statut de la Cour la juridiction con-
tentieuse de celle-ci ne porte que sur les différends entre Etats: on a donc
contesté que la juridiction consultative puisse être utilisée pour la réfor-
mation judiciaire de procédures contentieuses qui se sont déroulées
devant d’autres tribunaux et auxquelles des personnes privées étaient
parties. L'existence, en arrière-plan, d’un différend et de parties que l’avis
de la Cour peut affecter ne modifie cependant pas le caractère consultatif
de la fonction de la Cour, consistant à répondre aux questions qui lui
sont posées à propos d’un jugement. Aussi bien, dans son avis consultatif

9
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 172

sur les Jugements du Tribunal administratif de l'OIT sur requêtes contre
l'Unesco (C.J. Recueil 1956, p. 77), la Cour s’est déclarée compétente
pour connaître d’une demande d’avis consultatif ayant pour objet le
réexamen d’une procédure judiciaire concernant des particuliers. De plus,
dans la procédure consultative antérieure relative à l’Effet de jugements du
Tribunal administratif des Nations Unies accordant indemnité (C.1J.
Recueil 1954, p. 47), elle a donné suite à la demande d’avis que l’Assem-
blée générale lui avait adressée, bien que les questions qui lui étaient
soumises eussent intéressé très directement les droits de particuliers. La
Cour ne voit aucune raison de s’écarter de l’attitude qu’elle a adoptée
dans ces affaires. Dès lors qu’une requête pour avis consultatif est présen-
tée par un organe dûment autorisé à cet effet conformément à la Charte,
la Cour est compétente, en vertu de l’article 65 de son Statut, pour donner
un avis s’il s’agit d’une question juridique qui se pose dans le cadre de
l’activité de cet organe. Le fait que ce ne sont pas les droits des Etats qui
sont en cause dans la procédure ne suffit pas à enlever à la Cour une com-
pétence qui lui est expressément conférée par son Statut.

15. Dans la présente affaire, qui concerne une requête pour avis con-
sultatif introduite en application de l’article 11 du statut du Tribunal
administratif des Nations Unies, on s’est demandé si Porgane dont
émane la requête est dûment autorisé conformément à la Charte à
engager une procédure consultative devant la Cour. En vertu de l’article
11, cet organe est le Comité des demandes de réformation de jugements
du Tribunal administratif (ci-après dénommé le Comité), qui a été ins-
titué par Ia résolution 957 (X) de l’Assemblée générale à seule fin de
fournir le mécanisme nécessaire à la mise en mouvement d’une procédure
consultative concernant la réformation de jugements du Tribunal. On a
soutenu que ce Comité ne saurait être considéré comme un des « organes
de l'Organisation» autorisés à demander des avis consultatifs en vertu de
article 96 de la Charte. On a fait observer en outre qu’il n’a pas une
activité propre qui permette de voir en lui un organe habilité à demander
des avis consultatifs sur des questions juridiques qui se poseraient dans le
cadre de son activité.

16. Après avoir énuméré, dans son paragraphe 1, les six organes prin-
cipaux de l'Organisation des Nations Unies, l’article 7 de la Charte, qui
figure dans le chapitre intitulé «Organes», dispose dans les termes les
plus généraux au paragraphe 2: «Les organes subsidiaires qui se révéle-
raient nécessaires pourront être créés conformément à la présente Charte.»
L'article 22 habilite ensuite expressément l’Assemblée générale à «créer
les organes subsidiaires qu’elle juge nécessaires à l’exercice de ses fonc-
tions». L’objet de ces deux articles est de permettre à l'Organisation des
Nations Unies d'accomplir sa mission et de fonctionner efficacement. Par
suite, interpréter de façon restrictive le pouvoir de l’Assemblée générale
de créer des organes subsidiaires irait à l’encontre de l'intention claire-
ment exprimée dans la Charte. En réalité l’article 22 laisse expressément
à l’Assemblée générale le soin d’apprécier si un organe déterminé est

10
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 173

nécessaire, la seule restriction imposée par cet article au pouvoir de l’As-
semblée générale de créer des organes subsidiaires étant que ces organes
doivent être «nécessaires à l’exercice de ses fonctions».

17. Il est vrai que, dans son avis consultatif sur Effet de jugements du
Tribunal administratif des Nations Unies accordant indemnité, la
Cour a déclaré que la Charte «n’a pas conféré de fonctions judiciaires
à l’Assemblée générale» et qu’en créant le Tribunal administratif
«l’Assemblée générale ne déléguait pas l’exercice de ses propres fonc-
tions» (C.I.J. Recueil 1954, p. 61). La Cour n’en a pas moins souligné que
l’article 101, paragraphe |, de la Charte donne à l’Assemblée générale le
pouvoir de fixer des règles pour ce qui est des rapports avec le personnel
et que ce pouvoir comprend celui «d’instituer un tribunal pour faire
justice entre l'Organisation et les fonctionnaires» (ibid., p. 58). Il découle
forcément du raisonnement qui précède que le pouvoir de l’Assemblée
générale de réglementer les relations avec le personnel englobe aussi celui
de créer un organe dont le but est de fournir le mécanisme nécessaire à la
mise en mouvement d’une réformation, par la Cour, des jugements d’un
tel tribunal.

18. D’autre part, il ne semble pas à la Cour que l’on soit fondé à pré-
tendre que le Comité ne pourrait être considéré comme un «organe» des
Nations Unies en raison de sa constitution particulière. Ainsi que le
prévoit l’article 11, paragraphe 4, du statut du Tribunal administratif, le
Comité est composé «des Etats Membres représentés au Bureau de la
dernière en date des sessions ordinaires de l’Assemblée générale». Cette
formule ne tend pas à autre chose qu’à définir de manière commode la
composition du Comité, qui a été créé en tant que comité distinct, chargé
de fonctions qui lui sont propres et qui diffèrent de celles du Bureau. Le
paragraphe 4 souligne d’ailleurs le caractère indépendant du Comité en
précisant qu'il établit son propre règlement. Celui-ci a été élaboré à la
première séance du Comité et modifié lors de séances ultérieures. La Cour
ne voit donc aucune raison de lui refuser le caractère d’un organe de l’Or-
ganisation des Nations Unies que l’Assemblée générale avait manifeste-
ment l'intention de lui conférer.

19. L'article 96, paragraphe 2, de la Charte donne à l’Assemblée
générale le pouvoir d’autoriser les organes de l’Organisation des Nations
Unies à «demander à la Cour des avis consultatifs sur des questions
juridiques qui se poseraient dans le cadre de leur activité». En l’occurren-
ce, l’article 11, paragraphe 4, du statut du Tribunal administratif spécifie
que le Comité «aux fins du présent article ... [est] autorisé en vertu du
paragraphe 2 de l’article 96 de la Charte à demander des avis consultatifs
à la Cour». Ces deux dispositions suffisent de prime abord à établir la
compétence du Comité pour solliciter de la Cour des avis consultatifs. On
a cependant soulevé la question de savoir si, au regard de l’article 11 du
statut du Tribunal administratif, le Comité a une activité qui lui soit
propre et permette de considérer qu’il puisse demander des avis consul-
tatifs «sur des questions juridiques qui se poseraient dans le cadre de
[son] activité». On a dit que le Comité n'avait d’autre activité que de

11
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 174

demander des avis consultatifs, et que les «questions juridiques» sur
lesquelles l’article 11 l’autorise à en solliciter se posent non pas dans le
cadre de son «activité» mais dans le cadre de l’activité d’un autre organe,
le Tribunal administratif.

20. Les paragraphes 1 et 2 de l’article 11 attribuent au Comité les
fonctions suivantes: recevoir les demandes contestant les jugements du
Tribunal administratif pour un ou plusieurs des motifs mentionnés au
paragraphe | et tendant à ce que le Comité prie la Cour de donner un avis
consultatif; décider dans les trente jours si une demande repose ou non sur
des bases sérieuses; dans j’affirmative, prier la Cour de donner un avis
consultatif. Ces fonctions laissent au Comité un champ d’activité qui est
assurément étroit. Mais il faut replacer l’activité ainsi confiée au Comité
en vertu de l’article 11 dans le cadre d’une fonction plus large dont elle
n’est qu’une partie, celle qui incombe à l’Assemblée générale de régle-
menter les relations avec le personnel. En l’occurrence, l’Assemblée
générale ne délègue pas son propre pouvoir de demander un avis consul-
tatif;, elle crée un organe subsidiaire chargé d’attributions particulières
et doté du pouvoir de solliciter un avis consultatif dans l’exercice de ces
attributions. Le fait que l’activité du Comité ait un objet précis et limité
dans le cadre de Ja fonction qu’assume l’Assemblée générale de régle-
menter les relations avec le personnel ne suffit pas à la soustraire à la
juridiction consultative de la Cour; rien dans l’article 96 de la Charte
n'indique au surplus que le pouvoir de l’Assemblée générale d’autoriser
des organes de l’Organisation des Nations Unies à demander des avis
consultatifs soit pareillement restreint.

21. En réalité la fonction principale du Comité n’est pas de solliciter
des avis consultatifs, elle est d’examiner les objections formulées contre
des jugements afin de décider, dans chaque espèce, si la demande repose
sur des bases suffisamment sérieuses pour qu’il y ait lieu de présenter une
requête pour avis consultatif. Si le Comité conclut par la négative, il
rejette la demande sans prier la Cour de donner un avis. S’il conclut par
l’affirmative, les questions juridiques qu’il soumet alors à la Cour se
posent manifestement dans l’exercice de sa fonction principale qui est de
filtrer les demandes qui lui sont adressées. Ce sont donc des questions qui,
selon la Cour, se posent dans le cadre de l’activité propre du Comité; elles
ne sont pas soulevées en effet par les jugements du Tribunal administratif
mais par les objections formulées contre ces jugements devant le Comité
lui-même.

22. Certes l’article 11 ne charge pas le Comité de mettre en œuvre les
avis que la Cour peut rendre sur sa demande puisqu’en vertu du para-
graphe 3 de cet article la tâche de mise en œuvre incombe au Secrétaire
général et au Tribunal administratif. Il n'empêche que les questions sur
lesquelles portent les requêtes pour avis consultatif émanant du Comité
sont des questions juridiques qui se posent dans le cadre de son activité.
Pour qu’une question puisse être soumise à la Cour conformément à
Particle 96, paragraphe 2, de la Charte, il faut et il suffit qu’elle soit juri-
dique et qu’elle se pose dans le cadre de l’activité de l’organe intéressé. En

12
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 175

Pespéce, le Comité sollicite un avis consultatif pour savoir si, comme on le
prétend, le Tribunal administratif a omis d’exercer sa juridiction et com-
mis des erreurs essentielles dans la procédure. Ce sont là, par leur nature
même, des questions juridiques, du genre de celles que la Cour a con-
sidérées en 1956, dans son avis donné à la demande de l'Unesco, comme
des questions juridiques au sens de l’article 96 de la Charte. De plus, rien
dans l’article 96 de Ja Charte ni dans l’article 65 du Statut de la Cour
n’impose que les réponses aux questions soient destinées à aider l’organe
sollicitant l’avis consultatif dans son activité future et n’exige que cet
organe soit aussi celui qui lui donne effet.

23. Vu les considérations qui précédent, la Cour conclut que le Comité
des demandes de réformation de jugements du Tribunal administratif est
un organe de l’Organisation des Nations Unies dûment constitué en vertu
des articles 7 et 22 de la Charte et dûment autorisé, conformément à
l’article 96, paragraphe 2, de cet instrument, à demander à la Cour des
avis consultatifs aux fins de l’article 11 du statut du Tribunal administra-
tif des Nations Unies. Il en résulte que la Cour est compétente en vertu de
Particle 65 de son Statut pour connaître d’une requête pour avis consul-
tatif présentée par le Comité dans le cadre de Particle 11 du statut du
Tribunal administratif,

* *

24. Il faut noter toutefois que l’article 65 du Statut de la Cour est per-
missif et que, en vertu de ce texte, le pouvoir que la Cour possède de
donner un avis consultatif a un caractère discrétionnaire. Dans l'exercice
de ce pouvoir discrétionnaire, la Cour a toujours suivi le principe selon
lequel, en tant qu’organe judiciaire, elle doit rester fidèle aux exigences de
son caractère judiciaire, même lorsqu'elle donne des avis consultatifs
(voir par exemple Jugements du Tribunal administratif de l'OIT sur re-
quêtes contre I’ Unesco, avis consultatif, C.1.J. Recueil 1956, p. 84; Com-
position du Comité de la sécurité maritime de Organisation intergouverne-
mentale consultative de la navigation maritime, avis consultatif, CIJ.
Recueil 1960, p. 153). Au cours des débats qui ont précédé l'adoption de la
résolution 957 (X) de l’Assemblée générale et introduction de l’article 11
dans le statut du Tribunal administratif, certaines délégations ont ex-
primé des doutes sur divers aspects de la procédure prévue à l’article 11,
en raison précisément du caractère judiciaire de la Cour. La Cour se
propose donc d’examiner à présent si, bien qu’elle soit compétente pour
donner l’avis consultatif demandé, ces aspects de la procédure instituée
par l’article 11 sont tels qu’ils devraient l’inciter à refuser de répondre.

13
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 176

25. On a objecté notamment que l’article 11 du statut du Tribunal
administratif fait intervenir un organe politique dans un mode de règle-
ment judiciaire des différends entre les fonctionnaires et l'Organisation.
Le Tribunal administratif étant un organe judiciaire, il est, a-t-on dit, in-
compatible avec la nature même de l’action en justice qu’un organe poli-
tique ait un rôle à jouer dans la réformation judiciaire des jugements du
Tribunal. Il est vrai qu’étant composé d'Etats Membres de l'Organisation
le Comité est un organe politique. Mais ses fonctions consistent unique-
ment à examiner sommairement les objections qui peuvent être soulevées
contre les jugements du Tribunal et à décider si les demandes tendant à ce
que la Cour réexamine la question par voie d’avis consultatif reposent
sur des bases sérieuses. Ce sont des fonctions qui, de l’avis de la Cour, sont
normalement exercées par un organe juridique. Mais il n’y a pas forcé-
ment incompatibilité entre les exigences de la justice et l'exercice de ces
fonctions par un organe politique car elles ne font qu’assurer un lien
potentiel entre deux procédures qui sont de nature nettement judiciaire.
La Cour estime que le point de savoir si un système de réformation est
compatible avec les exigences de la justice dépend des circonstances et des
conditions de ce système.

26. Dans le cas présent, où c’est la Cour internationale de Justice elle-
même qui doit être saisie, on comprend que l’Assemblée générale ait
estimé nécessaire d’instituer un mécanisme tel que seules des demandes de
réformation reposant sur des bases sérieuses puissent faire l’objet d’un
réexamen par la Cour. La Cour constate d’ailleurs que le règlement
adopté par le Comité tient compte du caractère quasi judiciaire des fonc-
tions de celui-ci. Ainsi il prévoit que, une demande de réformation étant
formulée, l’autre partie à la procédure devant le Tribunal administratif
peut présenter ses observations sur cette demande et que, si le Comité
sollicite des renseignements ou exposés complémentaires, chacun des in-
téressés a la même faculté d’en présenter. Il en résulte que le Comité prend
sa décision après un examen contradictoire des thèses des parties.

27. Il ressort des rapports du Comité qu’il a été saisi de seize demandes
de réformation de jugements du Tribunal administratif; toutes émanent
de fonctionnaires, aucune du Secrétaire général ou d’un Etat Membre. La
demande qui est à l’origine de la présente requête pour avis consultatif
est la quatorziéme qui ait été adressée au Comité et c’est jusqu'ici la pre-
mière à propos de laquelle le Comité ait décidé qu’elle reposait «sur des
bases sérieuses» nécessitant le recours à la juridiction consultative de la
Cour. Il appartient au Comité d'interpréter la mission que lui confie
l’article 11, paragraphe 2, et qui consiste à décider si la demande «repose
sur des bases sérieuses». En pratique, quand il statue sur une demande, le
Comité se contente d’indiquer dans un rapport s’il considère que la de-
mande repose sur des bases sérieuses et si, en conséquence, il estime
devoir demander un avis consultatif. Les décisions prises par lui sont
communiquées à tous les Etats Membres, aux parties à la procédure et au

14
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 177

Tribunal administratif. Toutefois les rapports du Comité n’énoncent pas
les motifs pour lesquels les requérants contestent le jugement du Tribu-
nal, ni ceux qui amènent le Comité à rejeter ou, comme c’est le cas en
Vespéce, à accueillir la demande. Le Comité se réunit à huis clos, n’établit
pas de comptes rendus analytiques de ses délibérations, et la Cour a été
informée dans la présente affaire que ces délibérations sont considérées
comme confidentielles.

28. Sil peut être souhaitable de donner au requérant quelque indication
des motifs de la décision prise par le Comité quand la demande est reje-
tée, le fait que les rapports du Comité se bornent à énoncer la décision ne
prive pas de son caractère judiciaire la procédure de réformation envisa-
gée comme un tout et ne constitue pas non plus une raison valable pour
que la Cour refuse de répondre à la présente requête. Si la Cour refusait
ainsi de jouer son rôle dans le système de réformation judiciaire créé par
l’Assemblée générale, la seule conséquence serait que ce système ne fonc-
tionnerait pas dans les cas justement où le Comité aurait estimé que les
objections à un jugement reposent sur des bases sérieuses. Quand le Co-
mité parvient à cette décision positive, il n’a pas besoin de présenter un
exposé motivé de son opinion ou de rendre publics ses débats car une
telle décision, qui ne repose que sur une appréciation sommaire des ob-
jections formulées, n’est qu’une condition nécessaire à l'exercice de la
juridiction consultative de la Cour. C’est ensuite à la Cour elle-même
d'aboutir librement à sa propre opinion sur le bien-fondé des objections
soulevées contre un jugement et de préciser ses motifs.

29. En dehors des indications que peut fournir la procédure actuelle, la
Cour ignore tout des critères appliqués par le Comité pour décider si une
demande «repose sur des bases sérieuses». Les données statistiques sur
les décisions du Comité inciteraient à conclure que, pour ce qui est des
demandes présentées par les fonctionnaires, il a adopté une interpréta-
tion stricte de cette exigence. Mais, même à supposer démontrée une telle
conclusion, cela ne suffirait pas pour que la procédure établie à l’article 11
du statut du Tribunal administratif soit incompatible avec les principes
d’une bonne justice. En revanche, il y aurait bien incompatibilité si le
Comité n’interprétait pas l’article 11 de la même manière dans les cas où
la demande n’émanerait pas d’un fonctionnaire. Au surplus, l'historique
de l’article 11 montre que la Cour internationale de Justice ne devait
intervenir qu’exceptionnellement.

30. Vu ce qui vient d’être dit, rien dans la nature ni dans le mode de
fonctionnement du Comité ne paraît imposer à la Cour la conclusion que
le système de réformation judiciaire institué par la résolution 957 (X) de
l’Assemblée générale est incompatible avec les principes généraux appli-
cables à une action en justice.

15
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 178

3]. La Cour n'oublie pas que l’article 11 donne aux Etats Membres le
droit de contester un jugement du Tribunal administratif et de demander
au Comité d'entamer une procédure consultative en la matière et elle
relève qu’au cours des débats de 1955 un certain nombre de délégations
ont mis en cause Popportunité de cette disposition. On a dit que, l'Etat
Membre n’ayant pas été partie à l’instance devant le Tribunal administra-
tif, Pautoriser à engager une procédure en vue de la réformation du juge-
ment serait contraire aux principes généraux régissant les recours judi-
ciaires. On a dit en outre que le fait de conférer un tel droit à un Etat
Membre constituerait un empiétement sur les droits du Secrétaire général,
qui est le plus haut fonctionnaire de l'Organisation, et contreviendrait à
Particle 100 de la Charte. On a également émis l’opinion qu’en cas de
demande présentée par un Etat Membre le fonctionnaire serait dans une
situation d’infériorité devant le Comité. Ces arguments font intervenir des
considérations additionnelles que la Cour devrait soigneusement exa-
miner si elle était un jour saisie d’une requête pour avis consultatif sur
demande adressée au Comité par un Etat Membre. Il ne faut donc pas
considérer que la Cour exprime ici une opinion à l’égard d’une procédure
qui serait engagée à l’avenir par un Etat Membre en vertu de l’article 11.
Les considérations additionnelles dont il s’agit sont au reste sans perti-
nence en l’espèce, où la requête pour avis consultatif fait suite à une
demande présentée au Comité par un fonctionnaire. En soi le fait que
l’article 11 permette à un Etat Membre de demander la réformation d’un
jugement ne change rien à la situation qui existe quand les parties intéres-
sées sont un fonctionnaire et le Secrétaire général. La Cour souligne que
l’article 11 donne aux fonctionnaires le même droit qu’au Secrétaire
général de demander au Comité d'engager une procédure de réformation.

32. La Cour doit cependant examiner encore les objections élevées
contre l’emploi de la procédure consultative comme voie de réformation
des jugements du Tribunal administratif, en raison d’une inégalité
inhérente, résultant du Statut de la Cour, qui existerait entre le fonction-
naire d’une part et le Secrétaire général et les Etats Membres de l’autre.
La comparution, soutenait-on, est un élément essentiel de toute bonne
justice mais, en vertu de l’article 66 du Statut, seuls les Etats et les organi-
sations internationales sont habilités à présenter des exposés à la Cour.
On affirmait aussi que l'espoir, exprimé par l’Assemblée générale dans la
résolution proposée (voir paragraphe 36 ci-après), que les Etats Membres
et le Secrétaire général renonceraient à leur droit d’être entendus ne
suffirait pas à garantir l’égalité; et Pon ne jugeait pas convenable qu’un
plaideur doive compter sur une autre partie au différend pour que ses vues
soient présentées à la Cour.

33. Or il s’est trouvé que, l’année qui a suivi l’adoption de l’article 11,
la Cour a été appelée à examiner si l'emploi de la juridiction consultative

16
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 179

aux fins de la réformation de jugements du Tribunal administratif était
compatible avec son caractère judiciaire — la question se posait, il est
vrai, dans le cadre différent de l’article XII du statut du Tribunal ad-
ministratif de l'OIT. Malgré cette différence, les vues exprimées à cette
occasion par la Cour dans son avis consultatif sur les Jugements du
Tribunal administratif de l'OIT sur requêtes contre l’Unesco (C.1.J. Recueil
1956, p. 77) s'appliquent à certains égards à la présente espèce.

34. Pour ce qui est de l’égalité entre les fonctionnaires et les organisa-
tions dont ils relèvent dans les instances de réformation mettant en jeu la
juridiction consultative de la Cour, la difficulté tient aux termes de l’article
66 du Statut de la Cour. Cet article réserve aux Etats et aux organisations
internationales la faculté de présenter des exposés écrits ou oraux. En
1956 Ja difficulté a été reconnue par F Unesco, dont le conseiller juridique
a avisé le conseil des fonctionnaires intéressés que l'Organisation trans-
mettrait directement à la Cour, sans en examiner le contenu, les observa-
tions et informations que ces fonctionnaires désireraient formuler. La
Cour a indiqué qu’elle ne voyait aucune objection à cette procédure et le
conseil des fonctionnaires a donné son assentiment à l'Unesco. Ultérieu-
rement, la Cour a avisé tous les Etats et organisations jugés susceptibles
de fournir des renseignements sur la question portée devant elle qu’elle
n’envisageait pas de tenir d'audience en l’espèce. En même temps, elle a
fixé un délai dans lequel des commentaires écrits complémentaires pour-
raient lui être adressés et l'Unesco a informé le conseil des fonctionnaires
que l’Organisation était disposée à transmettre à la Cour toutes observa-
tions supplémentaires que les intéressés souhaiteraient formuler. Vu la
procédure adoptée, la Cour a conclu que les exigences de l’égalité avaient
été suffisamment satisfaites pour lui permettre de répondre à la demande
d’avis. La Cour s’est exprimée ainsi:

«Il … a été pourvu [à la difficulté], d’une part, par le procédé con-
sistant à faire parvenir à la Cour les observations des fonctionnaires
par l’intermédiaire de l'Unesco, d’autre part, en renonçant à toute
procédure orale. La Cour n’est pas liée pour l’avenir par l’assenti-
ment qu'elle a pu donner ou les décisions qu’elle a pu prendre au
sujet de la procédure ainsi adoptée. En l’espèce, la procédure suivie
n’a pas soulevé d’objections de la part des intéressés et elle a même
reçu l’assentiment du conseil des fonctionnaires bénéficiaires des
jugements. Le principe de l’égalité entre les parties découle des
exigences d’une bonne administration de la justice. Ces exigences
n’ont pas été compromises en l’espèce par le fait que les observations
écrites formulées au nom des fonctionnaires ont été présentées par
intermédiaire de Unesco. Enfin, bien qu’il n’y ait pas eu de pro-
cédure orale, la Cour constate qu’elle a reçu des informations
adéquates. Il semble qu’il n’y ait pas, dans ces conditions, de motif
déterminant pour aue la Cour refuse de prêter son assistance à la
solution d’un problème qui se pose pour une institution spécialisée
des Nations Unies autorisée à demander à Ja Cour un avis consul-

17
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 180

tatif. Malgré le caractère permissif de l’article 65 du Statut relatif aux
avis consultatifs, il faudrait des raisons décisives pour déterminer la
Cour 4 opposer un refus qui compromettrait le fonctionnement du
régime établi par le statut du Tribunal administratif en vue de la
protection juridictionnelle des fonctionnaires. Une absence d’égalité,
apparente ou théorique, ne doit pas obscurcir ou effacer cet objet
essentiel.» (C.J. Recueil 1956, p. 86.)

35. Dans l’avis précité, la Cour est donc partie du principe que toute
inégalité résultant de l’article 66 de son Statut entre les fonctionnaires et le
Secrétaire général peut être corrigée par l’adoption de dispositions
appropriées, de nature à assurer une égalité effective dans une instance
déterminée. Dans la procédure consultative alors engagée en application
du statut du Tribunal administratif de l'OIT, l'adoption des dispositions
appropriées dépendait entièrement de la bonne volonté de l’organisation
intéressée, à savoir l'Unesco; la Cour n’en a pas moins considéré qu’« une
absence d'égalité apparente ou théorique», inhérente à l’article 66 du
Statut, ne devait pas l'empêcher de donner suite à la demande d’avis. Il
est vrai que, selon certains juges, l’absence de procédure orale constituait
un obstacle grave, voire insurmontable, empêchant la Cour de répondre
à la demande d’avis. Mais la Cour n’a pas partagé cette opinion. De plus,
en la présente instance, qui a été introduite conformément au statut du
Tribunal administratif des Nations Unies, la position du fonctionnaire au
regard de la procédure est plus solide. L’article 11, paragraphe 2, de ce
statut prévoit expressément que, quand le Comité demande un avis con-
sultatif, le Secrétaire général prend les dispositions voulues pour trans-
mettre à la Cour l’opinion du fonctionnaire intéressé. Cela implique que le
fonctionnaire a droit à ce que son opinion soit transmise à la Cour, sans
que le Secrétaire général en contrôle le contenu; s’il en allait autrement,
l'opinion en question ne serait pas à proprement parler la sienne. Ainsi,
en vertu de l’article 11, la situation d’égalité dont un fonctionnaire béné-
ficie dans la procédure écrite devant la Cour ne dépend pas de la bonne
volonté ou de la faveur de l'Organisation; il s’agit d’un droit garanti par le
statut du Tribunal administratif.

36. Par sa résolution 957 (X), l’Assemblée générale a également cherché
à corriger l'inégalité créée dans la procédure orale, entre les fonctionnaires
d’une part et les Etats Membres et le Secrétaire général de l’autre, par
l’article 66 du Statut de la Cour. Après avoir adopté le texte du nouvel
article 11 du statut du Tribunal administratif, l’Assemblée générale re-
commande dans cette résolution:

«que les Etats Membres et le Secrétaire général s’abstiennent de
présenter des exposés oraux à la Cour internationale de Justice à

18
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 181

l’occasion d’une procédure engagée conformément au nouvel article
11 du statut du Tribunal administratif adopté aux termes de la
présente résolution».

A propos de cette recommandation, la Cour fait observer que, quand des
exposés écrits lui sont présentés en matière consultative conformément à
l’article 66, paragraphe 2, de son Statut, la suite de la procédure, en par-
ticulier la tenue d’audiences publiques consacrées à des exposés oraux,
relève de son pouvoir discrétionnaire. Pour exercer ce pouvoir, la Cour
tient compte à la fois des dispositions de son Statut et des exigences de
son caractère judiciaire. I! ne semble pas à la Cour qu’il existe un principe
général de droit exigeant que, dans une procédure de réformation, la
possibilité soit nécessairement donnée aux parties d’exposer oralement
leur cause devant le tribunal compétent. Ce qu’imposent les principes
généraux de droit et le caractère judiciaire de la Cour, c’est que, même en
matière consultative, la possibilité soit fournie à chacune des parties in-
téressées, dans des conditions d'égalité, de faire valoir tous les éléments
qui concernent la question portée devant le tribunal de réformation.
Cette condition est satisfaite par la présentation d’exposés écrits. La Cour
ne voit ainsi aucune raison de se départir de l'attitude qu’elle a prise dans
son avis consultatif donné à la demande de I’ Unesco, à savoir que, si elle
constate qu’elle a reçu des informations adéquates, le fait qu'aucune au-
dience publique n'ait été tenue ne l’empêche pas de donner suite à la
demande d’avis.

37. En l'espèce, conformément à l’article 65, paragraphe 2, du Statut,
le Secrétaire général a fait tenir à la Cour un volumineux dossier
de documents pertinents comprenant des copies des pièces dont le
Tribunal administratif avait eu connaissance et de celles que M. Fasla
avait soumises au Comité; il a également présenté un exposé écrit et
communiqué par la suite des observations écrites sur l'exposé de l’opinion
de M. Fasla ainsi que certains documents supplémentaires. M. Fasla
s’est vu accorder toutes les facilités voulues pour présenter son opinion à
la Cour par écrit dans des conditions d'égalité avec le Secrétaire général
et il en a usé au maximum. Un exposé écrit de son opinion accompagné
d’une annexe a tout d’abord été transmis à la Cour par l'intermédiaire du
Secrétaire général. Deux mois plus tard environ, M. Fasla a transmis par
la même voie, avec l'autorisation du Président de la Cour, une version
corrigée et beaucoup plus développée de cette opinion ainsi que divers
documents. Enfin, dans un nouveau délai fixé par le Président, M. Fasla a
communiqué à la Cour des observations écrites sur l'exposé du Secrétaire
général signées de son conseil, accompagnées d’une «annexe personnelle »
rédigée par lui-même et de pièces complémentaires. Pour ce qui est de la
procédure orale, l’Organisation des Nations Unies et ses Etats Membres
ont été informés par lettre du 6 octobre 1972 qu’il n’était pas envisagé de
tenir en l’affaire d’audiences publiques consacrées à des exposés oraux.
Par lettre du 15 novembre 1972, c’est-à-dire avant de présenter la version
corrigée de son opinion, M. Fasla a demandé à la Cour l’autorisation de

19
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 182

faire un exposé oral. Le 25 janvier 1973, la Cour a décidé de ne pas en-
tendre d’exposés oraux et a télégraphié cette décision le même jour au
conseiller juridique de l’Organisation des Nations Unies. M. Fasla ayant
renouvelé sa demande dans une lettre du 29 janvier 1973, la Cour a
confirmé sa décision de ne pas tenir d’audiences publiques consacrées à
des exposés oraux.

38. En matière consultative, la Cour, ainsi qu’elle l’a rappelé plus haut,
a le pouvoir discrétionnaire de dire si elle désire que des exposés oraux
complètent les exposés écrits. Sans doute, dans la présente procédure de
réformation d’un jugement du Tribunal administratif, les questions sou-
mises à la Cour ont-elles trait à une affaire contentieuse entre un fonc-
tionnaire et le Secrétaire général. Sans doute aussi cet aspect de la pro-
cédure est-il accentué par le fait qu’aux termes de l’article 11, paragraphe
3, du statut du Tribunal le Secrétaire général ou bien donne effet à l’avis
de la Cour, ou bien prie le Tribunal de se réunir spécialement pour con-
firmer son jugement initial ou rendre un nouveau jugement, confor-
mément à l’avis de la Cour. La procédure qui se déroule devant la Cour
n’en demeure pas moins une procédure consultative, dans laquelle la
Cour a pour tâche non pas de refaire le procès mais de répondre aux
questions qui lui sont posées au sujet des objections soulevées contre le
jugement du Tribunal administratif. La Cour doit donc uniquement
veiller à ce que les parties intéressées aient la possibilité de lui exposer,
dans des conditions d’équité et d'égalité, leurs vues sur les questions à
propos desquelles un avis lui est demandé, et à ce qu’elle-méme dispose
d’informations adéquates pour pouvoir rendre la justice en donnant son
avis consultatif. La Cour estime que ces conditions sont satisfaites dans la
présente procédure.

39. De plus, le fait qu’en vertu de l’article 11, paragraphe 3, du statut
du Tribunal administratif l’avis rendu par la Cour doive avoir un effet
décisoire à l’égard des questions en litige dans l’affaire ne met pas obstacle
à ce que la Cour réponde à la requête. Certes cette conséquence dépasse la
portée attachée par la Charte et par le Statut de la Cour à un avis consul-
tatif. Elle résulte cependant non pas de l’avis consultatif lui-même mais
d’une disposition contenue dans un instrument autonome qui a force de
loi pour les fonctionnaires et le Secrétaire général. L'article XII du statut
du Tribunal administratif de l'OIT confère expressément force obligatoire
à l’avis de la Cour. Traitant de cette conséquence, la Cour a dit, dans son
avis consultatif donné à la demande de l'Unesco:

«Elle n’affecte en rien le mode selon lequel la Cour fonctionne:
celui-ci reste fixé par son Statut et son Règlement. Elle n’affecte ni le
raisonnement par lequel la Cour formera son opinion, ni le contenu
de l’avis lui-même. Par conséquent, le fait que l’avis de la Cour sera
accepté comme ayant force obligatoire ne fait pas obstacle à ce que
suite soit donnée à la demande d’avis.» (C.I.J. Recueil 1956, p. 84.)

20
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 183

De même l'effet spécial que l’article 11 du statut du Tribunal administratif
des Nations Unies attribue à l’avis de la Cour n’est pas une raison pour
refuser de donner suite à la demande d’avis consultatif en la présente
espèce.

40. La Cour a déclaré à maintes occasions qu’une réponse à une re-
quête pour avis consultatif ne devrait pas, en principe, être refusée et que
seules des raisons décisives pourraient motiver un refus (voir par exemple
Jugements du Tribunal administratif de l'OIT sur requêtes contre I’ Unesco,
avis consultatif, C.I.J. Recueil 1956, p. 86; Conséquences juridiques pour les
Etats de la présence continue de l Afrique du Sud en Namibie {Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, avis
consultatif, CI.J. Recueil 1971, p. 27). Etant donné ce qui a été exposé
plus haut, la Cour ne voit pas de raison décisive de refuser de répondre à
la demande d’avis en l’espèce. Au contraire, et comme dans l’affaire de
1956 qui concernait le Tribunal administratif de l'OIT, la Cour ne croit
pas devoir «opposer un refus qui compromettrait le fonctionnement du
régime établi par le statut du Tribunal administratif en vue de la protec-
tion juridictionnelle des fonctionnaires» (C.J. Recueil 1956, p. 86).
Certes les documents montrent que l’article 11 n’a pas été introduit dans
le statut du Tribunal administratif des Nations Unies exclusivement, ni
même principalement, pour assurer une protection juridictionnelle aux
fonctionnaires; il en ressort cependant que des mesures ont été prises
pour que le régime créé en vertu de cet article assure une telle protection.
De plus, jusqu'ici seuls les fonctionnaires ont invoqué le régime de protec-
tion juridictionnelle établi par l’article 11. En conséquence, comme on l'a
déjà indiqué, tout en considérant que la procédure de réformation établie
à l’article 11 n’est pas exempte de difficulté, la Cour n’estime pas douteux
que, dans les circonstances de l’espèce, elle doit donner suite à la requête
pour avis consultatif présentée par le Comité des demandes de réforma-
tion de jugements du Tribunal administratif.

* *

41. La portée des questions sur lesquelles la Cour doit maintenant
exprimer son avis dépend, en premier lieu, de l’article 11 du statut du
Tribunal administratif qui spécifie les motifs pour lesquels un jugement
du Tribunal peut être contesté par la voie consultative et, en second lieu,
des termes de la requête adressée à la Cour. En vertu de Particle 11, une
demande tendant à la réformation d’un jugement du Tribunal par la Cour
peut être adressée au Comité pour l’un quelconque des motifs suivants:

i) le Tribunal «a outrepassé sa juridiction ou sa compétence»;
ii) il «n’a pas exercé sa juridiction» ;
iii) il «a commis une erreur de droit concernant les dispositions de la
Charte des Nations Unies»; ou

21
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 184

iv) il «a commis, dans la procédure, une erreur essentielle qui a provoqué
un mal-jugé.»

Il s'ensuit que le Comité n’est autorisé à demander, et la Cour à donner,
un avis consultatif que sur les questions juridiques qui peuvent légitime-
ment être considérées comme se rattachant à un ou plusieurs de ces
quatre motifs. De plus, en vertu de l’article 65 du Statut, la compétence
de la Cour pour donner un avis consultatif se limite aux questions juridi-
ques sur lesquelles son avis est demandé. La Cour peut interpréter les
termes de la requête et préciser la portée des questions qui y sont posées.
Elle peut aussi tenir compte de tous les éléments se rapportant à ces
questions qui peuvent lui être nécessaires pour se former une opinion.
Mais, lorsqu'elle rend son avis, la Cour est en principe liée par le libellé
des questions formulées dans la requête (Procédure de vote applicable aux
questions touchant les rapports et pétitions relatifs au Territoire du Sud-
Ouest africain, avis consultatif, C.1.J. Recueil 1955, p. 71-72; Jugements du
Tribunal administratif de l'OIT sur requêtes contre l Unesco, avis consultatif,
C.I.J. Recueil 1956, p. 98-99). En la présente instance, les questions for-
mulées dans la requête ne visent que deux des quatre motifs de contesta-
tion spécifiés à l’article 11 du statut du Tribunal administratif, à savoir le
non-exercice de la juridiction et l’erreur essentielle dans la procédure. Par
conséquent, seules les objections à l’égard du jugement n° 158 qui repo-
sent sur l’un ou l’autre de ces deux motifs entrent dans le cadre des
questions soumises à la Cour.

42. Le texte de la requête pour avis consultatif dont la Cour est saisie
est reproduit au début du présent avis. Les deux questions qui y sont
formulées sont ainsi conçues:

«1. Le Tribunal a-t-il omis d’exercer sa juridiction ainsi que le
soutient le requérant dans sa demande présentée au Comité des
demandes de réformation de jugements du Tribunal administra-
tif (A/AC.86/R.59)?

2. Le Tribunal a-t-il commis, dans la procédure, une erreur essen-
tielle qui a provoqué un mal-jugé, ainsi que le soutient le re-
quérant dans sa demande présentée au Comité des demandes de
réformation de jugements du Tribunal administratif (A/AC.86/
R.59)?»

Le document visé dans chacune des deux questions est la deman-
de présentée officiellement par M. Fasla au Comité, où il indi-
que les motifs de ses objections au jugement n° 158 et présente son
argumentation à l’appui. De la sorte, les questions sont expressément
limitées aux motifs de contestation qu’il a invoqués et aux thèses qu’il a
avancées dans sa demande au Comité. M. Fasla formule en outre à la fin
de cette demande quatre questions qu’il souhaite voir soumettre a la
Cour et qui ne concernent que deux des quatre motifs de contestation
envisagés à l’article 11 du statut du Tribunal, à savoir le non-exercice de la
juridiction et l’erreur essentielle dans la procédure ayant provoqué un

22
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 185

mal-jugé; les deux autres motifs énoncés à l’article 11 — excès de com-
pétence et erreur de droit concernant les dispositions de la Charte — n’ont
pas été soulevés par le requérant devant le Comité. Les deux motifs in-
voqués par le requérant devant le Comité sont donc en substance iden-
tiques à ceux sur lesquels la Cour est consultée.

43. Pour déterminer la portée des questions posées à la Cour et le cadre
dans lequel elle doit se placer pour donner son avis consultatif, il convient
de tenir compte des thèses présentées par M. Fasla devant le Comité.
Cependant, leurs implications ne pouvant être appréciées que par rapport
aux réclamations soumises par lui au Tribunal administratif et au sort que
celui-ci leur a réservé, la Cour doit tout d’abord rappeler quelles étaient
les réclamations présentées au Tribunal et quelles décisions le Tribunal a
prises à leur sujet.

44. M. Fasla a introduit l'instance contre le Secrétaire général devant
le Tribunal administratif par une requête en date du 31 décembre 1970 où
il priait le Tribunal de bien vouloir «prendre les décisions suivantes»:

«a) A titre de mesure préliminaire, ordonner la production par le
défendeur du rapport de M. Satrap, chef de la Division géo-
graphique du Moyen-Orient du PNUD, sur son enquête con-
cernant le bureau du PNUD au Yémen en février 1969.

b) A titre de mesure préliminaire, ordonner la production par le
défendeur du rapport de M. Hagen, consultant auprès du direc-
teur du PNUD, sur son enquête concernant le bureau du
PNUD au Yémen en mars 1969.

c) À titre de mesure préliminaire, ordonner la production par le
défendeur du rapport que M. Hagen, représentant spécial du
PNUD au Yémen, a établi à la demande du PNUD pendant
Pété 1969 au sujet de la valeur professionnelle du requérant.

d} Ordonner la réintégration du requérant dans la situation qui
était la sienne en mai 1969, en prolongeant son dernier engage-
ment de durée déterminée pour une période de deux ans à partir
du 31 décembre 1969, avec paiement rétroactif du traitement et
des indemnités y afférentes: ou, à défaut de réintégration, or-
donner au défendeur de verser au requérant une somme équiva-
lant au montant net de son traitement de base pour une période
de trois ans.

e) Ordonner au défendeur de rectifier et de compléter la fiche
analytique individuelle du requérant, qui est destinée à être
communiquée à la fois aux services du PNUD et à d’autres
organisations, ainsi que tous les rapports périodiques réglemen-
taires et les appréciations portées sur son travail; ou, à défaut,
ordonner au défendeur de verser au requérant une somme équi-
valant au montant net de son traitement de base pour une
période de deux ans.

f) Invalider le rapport périodique relatif aux services du requérant

23
8)

h)

i)

J)

k)

!)

DEMANDE DE REFORMATION (AVIS CONSULTATIF) 186

au Yémen, établi en septembre 1970; ou, à défaut, ordonner au
défendeur de verser au requérant une somme équivalant au
montant net de son traitement de base pour une période de deux
ans.

Ordonner au défendeur de continuer à chercher sérieusement à
affecter le requérant à un poste correspondant à ses aptitudes,
soit au PNUD, soit au Secrétariat de l'Organisation des Nations
Unies, soit dans l’une des institutions spécialisées des Nations
Unies; ou, à défaut, ordonner au défendeur de verser au requé-
rant une somme équivalant au montant net de son traitement de
base pour une période de deux ans.

A titre de réparation du préjudice subi par le requérant en
raison de la violation répétée par le défendeur de l'instruction
administrative ST/AI/115, ordonner au défendeur de verser au
requérant une somme équivalant au montant net de son traite-
ment de base pour une période de deux ans.

A titre de réparation du préjudice subi par le requérant en
raison de la violation persistante par le défendeur de l’obliga-
tion qui lui incombe de s’efforcer sérieusement de trouver un
poste au requérant, ordonner au défendeur de verser au requé-
rant une somme équivalant au montant net de son traitement de
base pour une période de deux ans.

A titre de réparation du préjudice subi par le requérant du fait
du parti pris dont il a été victime, ordonner au défendeur de
verser au requérant une somme équivalant au montant net de
son traitement de base pour une période de cinq ans.

A titre d’indemnisation des souffrances d’ordre affectif et moral
infligées au requérant par le défendeur, ordonner à celui-ci de
verser au requérant un riyal yéménite.

A titre d’indemnité pour les retards apportés à ’examen de
l'affaire du requérant, et eu égard notamment au fait qu’il
n'existait pas de Commission paritaire de recours pendant les
quatre premiers mois de l’année 1969, le défendeur n’ayant pas
établi la liste des présidents, ordonner au défendeur de verser au
requérant une somme équivalant au montant net de son traite-
ment de base pour une période d’un an.

Ordonner au défendeur de verser au requérant une somme de
1000 dollars pour ses frais, eu égard au fait que, bien qu'il ait
été représenté par un fonctionnaire inscrit sur la liste des con-
seils, le requérant a dû, en raison de la complexité de l’affaire, se
rendre de Californie à New York en mai 1970 et échanger des
communications téléphoniques transcontinentales fréquentes
avec son conseil avant et après cette date.

A titre de réparation du tort que la divulgation par le défendeur,
à l’intérieur et à l’extérieur de l'ONU, de renseignements in-
complets et fallacieux concernant le requérant a causé à ce
dernier sur le plan de sa réputation et de son avenir profession-

24
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 187

nels, ordonner au défendeur de verser au requérant une somme
équivalant au montant net de son traitement de base pour une
période de cinq ans.»

Le Tribunal administratif a été saisi le 11 juin 1971 d'une requête addition-
nelle lui demandant en outre de prendre les décisions suivantes:

«a) Ordonner au défendeur de verser au requérant une somme
équivalant au montant net d’une année de traitement de base à
titre d’indemnité pour le nouveau retard intervenu dans l'examen
de son cas au début de 1971.

b) Ordonner au défendeur de recalculer le traitement et les indem-
nités que le requérant aurait dû percevoir au Yémen sur la base
de la durée effective de son affectation dans ce pays et de verser
au requérant la différence entre cette nouvelle somme et la
somme qu’il a reçue.

c) Ordonner au défendeur de verser au requérant une somme
équivalant au montant net de cinq années de traitement de base
à titre d’indemnité pour la suspension illégale dont le requérant
a fait l’objet. »

45. Le Tribunal a rendu son jugement le 28 avril 1972. Il y notait que
certaines des demandes de M. Fasla avaient été satisfaites et énonçait
diverses conclusions, dont certaines étaient favorables à l’intéressé et
d’autres défavorables. Le libellé de ces conclusions est reproduit plus
loin dans le présent avis.

46. Le 26 mai 1972, M. Fasla a saisi le Comité d’une demande où il
expose ses objections à l'encontre du jugement et prie le Comité de sollici-
ter un avis consultatif de la Cour. Il y fait valoir, ainsi que la Cour l’a
rappelé plus haut, que le Tribunal administratif 1) a omis d’exercer sa
juridiction et 2) a commis, dans la procédure, des erreurs essentielles qui
ont provoqué un mal-jugé. À l’appui de chacune de ces objections, il
soutient diverses thèses concernant les défauts que comporterait le juge-
ment. Ces thèses, sur lesquelles la Cour reviendra plus tard, sont groupées
par M. Fasla sous trois grandes rubriques: réparation du tort causé à sa
réputation et à son avenir professionnels; remboursement des frais qu’il
a exposés en présentant ses demandes à la Commission paritaire de
recours et au Tribunal administratif; nouveau calcul du taux de sa
rémunération pendant son affectation au Yémen. Les thèses formulées
devant le Comité couvrent une grande partie de l'affaire soumise au
Tribunal administratif. La Cour ne voit donc aucune raison d’adopter une
interprétation restrictive des questions énoncées dans la requête.

47. Comme elle l’a déjà indiqué, la Cour n’a pas pour mission, en vertu
de l’article 11 du statut du Tribunal administratif, de refaire le procès
mais de donner son avis sur les questions qui lui sont soumises au sujet
des objections soulevées contre le jugement. La Cour n’est donc pas

25
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 188

habilitée à substituer son opinion à celle du Tribunal sur le fond de l’af-
faire tranchée par celui-ci. Son rôle est de déterminer s’il ressort des
circonstances de l’espèce, concernant le fond ou la procédure, qu’une
contestation formulée contre le jugement pour l’un des motifs mentionnés
à l’article 11 est fondée. Ce faisant, la Cour ne s’en tient pas à la teneur de
la décision contestée elle-même mais elle prend en considération tous les
aspects de la procédure qui s’est déroulée devant le Tribunal ainsi que
tous les éléments pertinents que le fonctionnaire et le Secrétaire général
lui soumettent au sujet des objections soulevées contre le jugement. La
Cour examine ces objections au fond, compte tenu des renseignements
dont elle dispose.

48. De plus, ainsi que la Cour l’a souligné dans son avis consultatif
donné à la demande de l'Unesco, on ne saurait, par le simple biais d’une
contestation d’un jugement du Tribunal administratif, au motif que celui-
ci aurait outrepassé sa juridiction, attaquer les décisions du Tribunal sur
le fond. A propos de l’article XIT du statut du Tribunal administratif de
l'OIT, qui ne reconnaît comme motifs d'attaquer les jugements de ce
tribunal que l’excès de compétence et la faute essertielle dans la procédure
suivie, la Cour a dit:

«La demande d’avis consultatif présentée conformément à l’article
XII n’est pas un appel quant au fond du jugement. Elle se limite à
une contestation de la décision du Tribunal affirmant sa compétence
ou à des cas de faute essentielle dans la procédure. En dehors de cela,
il n’y a aucun recours contre les décisions du Tribunal administratif.
Une contestation de l'affirmation de compétence ne peut être trans-
formée en une procédure contre la façon dont la compétence a été
exercée ou contre le fond de la décision.» (C.I.J. Recueil 1956, p.
98-99.)

De même, dans le cas de l’article 11 du statut du Tribunal administratif
des Nations Unies, une contestation de la décision fondée sur le non-
exercice de la juridiction ou une erreur procédurale essentielle ne peut
être transformée en une procédure contre le fond de la décision. Cela ne
veut pas dire que, le cas échéant, si un jugement était contesté en raison
d’une erreur de droit concernant les dispositions de la Charte, la Cour ne
pourrait pas être appelée à examiner la décision au fond. Mais le texte
de l’article 11 comme l’historique de son élaboration démontrent que l’on
avait entendu limiter les possibilités de contester les jugements du Tribu-
nal administratif aux motifs précis envisagés dans l’article.

49. Passant à la première question, la Cour se propose maintenant
d’examiner si le Tribunal a omis d’exercer sa juridiction ainsi qu’il est
soutenu dans la demande présentée au Comité.

26
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 189

. 50. L'article XII du statut du Tribunal administratif de l'OIT envisage
seulement une contestation élevée contre «une décision du Tribunal
affirmant sa compétence» et ne fait aucune mention d’un non-exercice de
sa juridiction par le Tribunal. De même, dans le projet d’article 11 du
statut du Tribunal administratif des Nations Unies recommandé à l’As-
semblée générale par le Comité spécial chargé d’étudier la question de la
réformation des jugements du Tribunal administratif, le seul motif de
contestation envisagé tenait à ce que le Tribunal avait «outrepassé sa ju-
ridiction ou sa compétence». Les termes «ou n’a pas exercé sa juridic-
tion» ont été ajoutés a la 499° séance de la Cinquième Commission sur
la proposition de la délégation indienne qui avait déclaré antérieure-
ment:

«Suivant le paragraphe | du projet d’article 11, on pourrait certes
demander la réformation en alléguant que le Tribunal a outrepassé
sa juridiction ou sa compétence. Mais il se pourrait que le Tribunal
ait manqué à exercer sa compétence légitime comme il se pourrait
qu'il v ait eu des erreurs dans l'exercice de sa compétence. La législa-
tion indienne prévoit un recours, analogue à la réformation, lors-
qu'untribunal a, soit outrepassé, soit manqué à exercer sa compétence
légitime; on prévoit [ainsi] non seulement l’abus de compétence, mais
encore le cas où un tribunal omet ou néglige d'exercer sa compétence.»
(Les italiques sont de la Cour.)

Cette explication paraît confirmer que ce motif supplémentaire de contes-
tation d’un jugement était considéré comme ayant une portée relativement
étroite, autrement dit comme concernant essentiellement le cas où le
Tribunal s'abstient de mettre en œuvre les pouvoirs juridictionnels qu’il
possède et non pas le cas où, dans l’exercice de ces pouvoirs, il aboutit à un
mal-jugé sur le fond. Il apparaît en outre que, en acceptant le non-exercice
de la juridiction comme motif supplémentaire de contestation, l’Assem-
blée générale y a vu un cas du même genre que ceux dans lesquels le
Tribunal excède sa compétence ou sa juridiction; la Cinquième Commis-
sion semble donc avoir envisagé que le fait d’outrepasser sa juridiction ou
de ne pas l'exercer soulève essentiellement des problèmes de juridiction ou
de compétence au sens strict. De manière plus générale, on trouve dans
l'historique de l’article 11, montrant que les motifs de contestation men-
tionnés dans cette disposition ne devaient s'appliquer qu’à des cas
«exceptionnels», la confirmation de la portée relativement étroite que
Pon a voulu donner au non-exercice de la juridiction en tant que motif de
contestation.

51. Selon la Cour, ce motif de contestation ne vise donc que les cas où,
soit sciemment soit par inadvertance, le Tribunal n’a pas exercé les
pouvoirs juridictionnels qu’il détient et qui lui permettent de statuer à
l'égard d'une affaire ou d’un élément important d’une affaire. Il est clair
que, pour déterminer si le Tribunal a exercé des pouvoirs juridictionnels
applicables en l'espèce, la Cour doit tenir compte de la substance et pas

27
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 190

seulement de la forme. Il ne suffit donc pas que le Tribunal ait eu l’inten-
tion d’exercer ses pouvoirs à propos d’un élément important, encore faut-
il qu’il les ait réellement exercés et se soit prononcé à ce sujet. Certes il peut
y avoir des cas marginaux où il est difficile de dire si le Tribunal a véri-
tablement envisagé et décidé d’exercer les pouvoirs juridictionnels ap-
propriés. Mais cela ne modifie pas l’obligation qu’a la Cour d’apprécier
dans chaque cas, compte tenu de tous les éléments pertinents, si le Tribu-
nal a utilisé en l’affaire les pouvoirs juridictionnels qu’il possédait et qui
lui permettaient de statuer.

* *

52. La première thèse formulée dans la demande au Comité est que le
Tribunal n’a pas examiné pleinement la demande en dommages-intérêts
que le requérant a présentée en raison du tort causé à sa réputation et à
son avenir professionnels et n’a pas pleinement statué sur cette demande.
Celle-ci est énoncée en ces termes au paragraphe 8, alinéa n), de la requête
adressée au Tribunal:

«A titre de réparation du tort que la divulgation par le défendeur,
à l’intérieur et à l'extérieur de l'ONU, de renseignements incomplets
et fallacieux concernant le requérant a causé à ce dernier sur le plan
de sa réputation et de son avenir professionnels, ordonner au défen-
deur de verser au requérant une somme équivalant au montant net de
son traitement de base pour une période de cinq ans.»

A l’appui de cette thèse, M. Fasla invoque les articles 2 et 9 du statut du
Tribunal puis affirme qu’en vertu de ces dispositions le Tribunal était
compétent et avait juridiction pour lui allouer une indemnité en raison du
tort qu’il avait subi et que le Tribunal n’a pas exercé cette compétence et
cette juridiction en ne lui accordant ni indemnité ni réparation en nature.
Pour étayer cette proposition, M. Fasla souligne qu’il a expressément
réclamé une indemnité pour le tort causé à sa réputation et à son avenir
professionnels; il affirme que cette demande relevait de la compétence du
Tribunal aux termes de l’article 2, paragraphe 1, de son statut; que le
Tribunal n’a même pas examiné sa demande, bien qu’il eût reconnu que
son dossier et sa fiche analytique individuelle avaient été falsifiés; que le
Tribunal disposait d'éléments qui prouvaient le préjudice résultant de cette
falsification; que ce préjudice n’était pas indirect, mais était la conséquen-
ce naturelle et directe de la falsification; que la falsification de son
dossier et de sa fiche analytique individuelle était un acte dommageable
imputable en droit au Secrétaire général et que le Tribunal, ayant eu con-
naissance de l’acte dommageable et n’ayant accordé néanmoins aucune
réparation pour le tort causé de ce fait, n’avait manifestement pas exercé
sa juridiction.

53. On ne saurait examiner comme il convient le bien-fondé de cette
thèse sans prendre en considération l’ensemble des demandes soumises au

28
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 191

Tribunal administratif et la suite que celui-ci leur a donnée. Au total,
comme on l’a indiqué précédemment, le requérant n’a pas formulé moins
de dix-sept demandes distinctes. Trois d’entre elles avaient un caractère
préliminaire puisqu'elles réclamaient la production de certains rapports:
les quatorze autres tendaient à obtenir une réparation soit sous la forme
d’une mesure corrective soit sous la forme d’un dédommagement pécu-
niaire. Pour ce qui est des trois demandes préliminaires, on peut relever
que, dans son jugement, le Tribunal a

i) constaté que le défendeur avait produit le premier rapport;

ii) constaté que le deuxième rapport se trouvait dans le «dossier person-
nel» du requérant et était donc à la disposition des conseils des
parties, qu’une lettre que, d’après ses explications, le requérant enten-
dait viser quand il avait demandé la production du «rapport de
M. Hagen» avait été soumise au Tribunal à titre confidentiel et que le
Tribunal avait communiqué au requérant les quelques lignes qui lui
avaient paru pertinentes ;

iii) déclaré que, invité par le Tribunal à produire le troisième rapport, le
défendeur avait fait savoir que ce rapport ne se trouvait pas dans les
dossiers du service intéressé, affirmation dont le Tribunal n’a pu que
prendre acte.

Pour ce qui est des demandes tendant à obtenir une réparation. le Tribu-
nal a pris deux décisions en faveur du requérant:

«1. Le défendeur versera au requérant le montant net de son traite-
ment de base pour une période de six mois;
2. Le rapport périodique établi pour la période de juin 1968 à mars
1969 est entaché de nullité et doit être traité comme tel.»

Dans une troisième décision, sans faire droit à la réclamation du requé-
rant tendant à ce que ses émoluments pour sa période de service au Yémen
soient recalculés, le Tribunal a noté (paragraphe XV du jugement) que le
défendeur avait accepté à la suite d’une recommandation de la Commis-
sion paritaire de recours, «de verser au requérant, à titre gracieux, une
somme égale au montant du préjudice qu’il pourra prouver avoir subi du
fait de son rappel précipité du Yémen». Sur ce point, après avoir déclaré
que le requérant était en droit d’user de la faculté qui Jui était ainsi ou-
verte, le Tribunal a prévu formellement un moyen de donner effet à cette
décision en précisant:

«3. Les demandes éventuelles de remboursement visées au para-
graphe XV ci-dessus devront être présentées avec les justifica-
tions nécessaires par le requérant au défendeur dans un délai de
deux mois à compter du présent jugement.»

Le Tribunal a conclu, à la fin de son jugement, à un rejet global des autres
demandes du requérant et s’est exprimé en ces termes:

«4. Les autres demandes sont rejetées.»
29
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 192

54. La première thèse doit également être examinée compte tenu de
trois autres facteurs. En premier lieu, les quatorze demandes en répara-
tion faisaient en grande partie double emploi, en ce sens que certaines
d’entre elles, tout en correspondant à un même acte ou a une même
omission, tendaient à des réparations diverses. Or le fonctionnaire inté-
ressé n’a pas indiqué si et dans quelle mesure on devait considérer ces
demandes comme cumulatives ou alternatives. En second lieu, le Tribunal
a énoncé dans son jugement toutes les demandes du requérant, rappelé
longuement les faits de la cause et donné un résumé complet des argu-
ments des deux parties. En outre l’exposé des faits contenait un résumé
détaillé des deux procédures qui s'étaient déroulées devant la Commis-
sion paritaire de recours, où divers aspects de l'affaire avaient été exa-
minés de façon approfondie. En troisième lieu, le Tribunal a consacré
lui-même à l’affaire une analyse poussée, sans traiter expressément de
chacune des réclamations présentées. Il s’y est attaché surtout aux ques-
tions qu’il considérait comme pertinentes, celles à l’égard desquelles il
estimait les réclamations fondées, et qui concernaient i) le fait que les
dispositions du règlement du personnel relatives aux rapports périodi-
ques n’avaient pas été convenablement appliquées, de sorte que le
Secrétaire général n’avait pas exécuté comme il fallait l'engagement pris
par lui de s’efforcer sérieusement de trouver au requérant un emploi
correspondant à ses aptitudes (paragraphes IV-VII du jugement) et ii) le
fait que le rapport établi en 1970 à la suite des recommandations de la
Commission paritaire de recours manifestait du parti pris contre le re-
quérant (paragraphes VIII-XIT). Ayant ainsi étudié les principales thèses
du requérant sur la violation du règlement du personnel et le parti pris
dont témoignait le rapport de 1970 sur ses services au Yémen, le Tribunal
a examiné, au paragraphe XIII de son jugement, la question de l’indem-
nité à octrover à titre de réparation au lieu et place de l'exécution de
l'obligation dont le défendeur ne s’était pas acquitté. Le reste des motifs
du jugement concerne les demandes introduites dans une requête addi-
tionnelle relatives à un nouveau calcul de la rémunération et à une suspen-
sion de fonctions prétendument illégale (paragraphes XIV et XV), la
demande en réparation pour fe tort subi du fait de retards apportés à
l’examen de l'affaire (paragraphe XVI) et enfin, la question des dépens
(paragraphe XVII).

55. Dans le plan qu’il a donné à son jugement, le Tribunal adminis-
tratif a suivi l’ordre logique qui consiste à examiner si le droit applicable
a été violé avant d'aborder la question de la réparation du préjudice subi.
L'article 2, paragraphe 1, du statut du Tribunal lui donne en effet com-
pétence «pour connaître des requêtes invoquant l'inobservation du
contrat d'engagement des fonctionnaires du Secrétariat des Nations
Unies ou des conditions d’emploi de ces fonctionnaires, et pour statuer
sur lesdites requêtes». Le même paragraphe ajoute: «Les termes «con-
trat» et «conditions d'emploi» comprennent toutes dispositions perti-
nentes du statut et du règlement en vigueur au moment de l’inobservation
invoquée, y compris les dispositions du règlement des pensions du per-

30
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 193

sonnel.» Un autre article, l’article 9, traite successivement de l’annulation
ou de l’exécution que le Tribunal est habilité à ordonner puis de l’in-
demnité qui peut être versée à défaut. Le Tribunal détermine donc s’il y a
eu inobservation du contrat d'engagement ou des dispositions du régle-
ment du personnel avant d’envisager l’annulation d’une décision ou l’exé-
cution d’une obligation. Ces dernières mesures doivent à leur tour prendre
le pas sur la fixation éventuelle d’une réparation pécuniaire. L’ordre suivi
par le Tribunal administratif dans le jugement considéré est donc con-
forme aux dispositions de son statut. On ne saurait cependant nier qu’en
lPespèce la présentation adoptée a causé une difficulté, en ce sens que, si
certaines des demandes du requérant ont été envisagées dans le cadre d’un
examen d’ensemble des questions fondamentales touchant à l’inobserva-
tion du règlement, à l’annulation et au préjudice, elles n’ont pas été
visées expressément, ni traitées une à une, dans les paragraphes où le
Tribunal a exposé ses motifs et analysé les questions qu’il a jugées perti-
nentes.

56. Constater l’existence de cette difficulté en l’espèce ne revient pas à
dire que, comme le soutient le requérant, le Tribunal ait omis d’exercer sa
juridiction à propos des demandes qu'il n’a ni expressément visées ni
traitées une à une dans les motifs du jugement. Pour savoir si le Tribunal
a exercé sa juridiction relativement à une certaine demande, on ne saurait
recourir au critère purement formel qui consiste à s’assurer qu’elle figure
nommément dans les motifs du jugement: on doit appliquer ce qui est le
vrai critère et déterminer si le Tribunal a fait porter sa réflexion sur les
bases de la demande et en a tiré ses propres conclusions quant aux obliga-
tions que le défendeur aurait enfreintes et à l'indemnité à accorder en con-
séquence. Cette méthode s’impose en particulier lorsque, comme c'était
le cas en l’espèce, le Tribunal se trouve saisi d’une série de demandes
d'indemnisation ou de réparation qui se recouvrent ou du moins se
chevauchent dans une large mesure et qui résultent d’un seul et même acte
du défendeur: la diffusion d’une fiche analytique incomplète annexée aux
lettres envoyées pour chercher un nouveau poste au requérant. C’est sur
cet acte qui, selon le Tribunal, est la cause de l’exécution défectueuse par
le défendeur de l’engagement qu’il avait pris de rechercher un nouvel em-
ploi au requérant, que se fonde aussi la demande concernant l’atteinte
portée à la réputation et à l’avenir professionnels de ce dernier.

57. Sila demande en réparation pour préjudice causé à la réputation et
à l'avenir professionnels du requérant a été formulée par l'intéressé en
termes généraux, puisqu'il y est dit que ce préjudice résulte de «la divul-
gation par le défendeur, à l’intérieur et à l'extérieur de l'ONU, de rensei-
gnements incomplets et fallacieux concernant le requérant», le dossier
montre que le seul acte imputable au défendeur qui répondrait à cette
description consiste précisément à avoir transmis au service central de
recrutement des Nations Unies, à trois institutions spécialisées, à deux
représentants résidents du PNUD et à divers autres services des Nations

31
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 194

Unies une fiche analytique qui, tout en contenant des renseignements
tirés de rapports périodiques valables, ne faisait pas état des réfutations
du fonctionnaire ni de rapports concernant d’autres périodes d'emploi,
lesquels n’avaient pas été établis ou reproduits, contrairement au statut du
personnel. Cet acte étant à la fois la cause de l'exécution défectueuse par
le défendeur de l’engagement qu’il avait pris de chercher un nouveau poste
au requérant et la source du tort prétendument causé à la réputation et à
l'avenir professionnels de celui-ci, M. Fasla lui-même, dans son mémoire
explicatif au Tribunal administratif, n’a pas exposé séparément les argu-
ments avancés à l’appui des deux demandes. Dans ces conditions, le
Tribunal administratif pouvait raisonnablement examiner et trancher
dans la même partie du jugement toutes les allégations relatives au préju-
dice subi par le requérant du fait du comportement du défendeur sur ce
point précis.

58. Dans sa demande au Comité, M. Fasla soutient néanmoins que le
Tribunal n’a accordé d’indemnité «qu’à titre de réparation pour le fait
que le défendeur n'avait pas exécuté dans des conditions raisonnables
l'obligation juridique qu’il avait assumée de procéder à la recherche d’un
poste pour le requérant». Bref il se réfère à la demande i) qu'il avait for-
mulée dans sa requête au Tribunal (paragraphe 44 ci-dessus). Ainsi qu’on
la déjà indiqué, le Tribunal ne s’est pas prononcé sur chaque demande
une à une, mais a examiné en bloc, et successivement, les questions con-
cernant la violation du statut ou du règlement du personnel, la réparation
en nature et le dédommagement pécuniaire pour le tort subi; il s’ensuit
que rien, dans le texte du jugement, ne donne à penser que l’indemnité
octroyée par le Tribunal ne se rattachait qu’à une seule des demandes in-
terdépendantes du requérant.

59. Les observations qui précèdent montrent qu’il n’était pas déraison-
nable, de la part du Tribunal, d'envisager conjointement et de réparer par
un versement unique le tort causé à la réputation et à Pavenir profession-
nels du requérant et le préjudice tenant à ce que l'engagement de lui
chercher un nouvel emploi n’avait pas été rempli dans des conditions
satisfaisantes. I] reste néanmoins à savoir si le Tribunal, en fixant cette
indemnité, a effectivement examiné et pris en considération sous ses deux
aspects la réclamation du requérant. Il ressort du paragraphe XTIT du
jugement que, pour accorder une indemnité, le Tribunal s’est fondé en
particulier sur l’élément suivant:

«Prenant en considération les constatations de la Commission pari-
taire de recours dans son rapport du 3 juin 1970 (paragraphe 45) ainsi
que le fait que le PNUD a refusé de chercher à nouveau un poste au
requérant après avoir accepté de corriger la fiche analytique indivi-
duelle ...» (Les italiques sont de la Cour.)

Le jugement reprend donc indirectement dans ses motifs les constatations
énoncées par la Commission paritaire de recours au paragraphe 45 de son
rapport. Ce paragraphe contient l’alinéa suivant:

32
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 195

«e) Le PNUD n’a pas fait tous les efforts voulus pour trouver un
autre poste au requérant étant donné, en particulier, que la fiche
analytique individuelle du requérant était incomplète. La Com-
mission estime qu'en raison de ces faits, le dossier du requérant
est incomplet et trompeur, et que cela a gravement compromis ses
chances d’obtenir une prolongation de son contrat ou de faire
accepter sa candidature à un poste dans d’autres organisations.»
(Les italiques sont de la Cour.)

Il ressort clairement du dernier membre de phrase de cet alinéa, reproduit
par le Tribunal dans son jugement, que l’un des éléments que le Tribunal
a examinés et pris en considération pour allouer une indemnité est le tort
causé à la réputation et à l’avenir professionnels du requérant par la dif-
fusion de la fiche analytique individuelle; le Tribunal a nettement reconnu
en effet que la diffusion de cette fiche avait «gravement compromis [les]
chances [du requérant] d’obtenir une prolongation de son contrat ou de
faire accepter sa candidature à un poste dans d’autres organisations».
Bref le Tribunal a fait porter son examen sur l’acte fondamental du
défendeur qui est à l’origine de la demande en réparation — la diffusion
d’une fiche analytique individuelle incomplète — et non sur une seule des
conséquences de cet acte, à savoir que les démarches faites en vue de
trouver un autre poste au requérant n’ont pas été, pour cette raison même,
tout à fait suffisantes. Le Tribunal est allé ainsi au cœur du problème et,
conformément à son statut (article 9), il a fixé le montant de l’indemnité à
verser au requérant au lieu et place de l’exécution de l’obligation, compte
tenu du «préjudice subi» par l'intéressé à la suite du refus d’adresser aux
employeurs éventuels une fiche analytique dûment corrigée.

60. Certaines observations s’imposent qui confirment cette conclusion.
L'article 9, paragraphe 1, du statut du Tribunal, qui habilite celui-ci à
accorder une indemnité, commence par stipuler que, s’il reconnaît le
bien-fondé de la requête, «le Tribunal ordonne l’annulation de la décision
contestée, ou l'exécution de l’obligation invoquée». C’est 14, normale-
ment, l’essentiel de la décision du Tribunal lorsqu'il se prononce en
faveur d’un requérant. La phrase suivante de l’article 9, paragraphe 1,
précise:

«En même temps, le Tribunal fixe le montant de l’indemnité qui
sera versée au requérant pour le préjudice subi si, dans un délai de
trente jours à compter de la notification du jugement, le Secrétaire
général décide, dans l’intérêt de l'Organisation des Nations Unies,
de verser une indemnité au requérant, sans qu’une nouvelle procédure
soit nécessaire; ...»

Ainsi les indemnités que le Tribunal peut allouer ont un caractère sub-
sidiaire, en ce sens qu’elles remplacent l’exécution de l’obligation. Cette
faculté d’octroyer des indemnités en remplacement de l’exécution de
l'obligation a été interprétée par le Tribunal comme lautorisant égale-

33
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 196

ment à accorder des dommages-intéréts quanu il constate qu’il n’est pas
possible de porter remède à la situation en annulant la décision contestée
ou en ordonnant l’exécution de l’obligation invoquée.

61. En l’espèce, «l’exécution de l’obligation» qui aurait pu être ordon-
née par le Tribunal ne consistait pas simplement à entreprendre des
démarches nouvelles et non précisées en vue de reclasser le requérant mais
à communiquer aux services du personnel de l'Organisation des Nations
Unies et des institutions spécialisées une fiche analytique individuelle
complétée et rectifiée, décrivant sans omission les états de service du
requérant en tant que fonctionnaire des Nations Unies. C’est ce qui
ressort implicitement du paragraphe XIII du jugement, où il est souligné
que, pour fixer le montant de l’indemnité, le Tribunal a pris en considéra-
tion «le fait que le PNUD a refusé de chercher à nouveau un poste au
requérant après avoir accepté de corriger la fiche analytique individuelle
en tenant compte des rapports périodiques qui manquaient jusqu'alors».

62. Le Tribunal a considéré qu’en l'occurrence, et étant donné l’atti-
tude négative du défendeur quant à la possibilité ou à l'utilité de nouvelles
démarches en vue de trouver un autre emploi au requérant, il convenait
d’octroyer une indemnité sans attendre que le Secrétaire général prenne
une nouvelle décision dans le délai de trente jours prévu à l’article 9,
paragraphe 1. Le versement d’une indemnité au requérant dépend de la
décision du Secrétaire général de ne plus agir, et en l’espèce le Tribunal
était déjà informé d’une telle décision. I n’aurait servi à rien et il n’aurait
d’ailleurs pas été de l'intérêt du requérant d’en attendre la confirmation.
Dans ces conditions, l’application ainsi faite de l’article 9, paragraphe I,
du statut du Tribunal n’était pas déraisonnable.

63. Une indemnité a donc été octroyée «au lieu et place de l’exécution
de l’obligation», comme le précise le jugement, cette indemnité consti-
tuant «une réparation suffisante et adéquate» du préjudice subi. 1 en
découle que l’indemnité allouée ne visait pas seulement à réparer, comme
affirme le requérant, l’inexécution de l'obligation de lui chercher un
nouveau poste; elle devait aussi englober la modalité particulière de
remise en l’état qu’aurait été la diffusion d’une fiche analytique complétée
et rectifiée. Une telle communication aux destinataires primitifs aurait
constitué une réparation en nature propre à effacer les effets préjudicia-
bles que pouvait avoir entraîné, pour le requérant, la diffusion antérieure
d’une fiche analytique incomplète. Cela confirme que l’indemnité accor-
dée visait aussi à réparer le tort causé à la réputation et à l’avenir profes-
sionnels du requérant.

64. Dans sa demande au Comité, le requérant prétend que la décision
du Tribunal est un jugement des plus contestables. On peut interpréter
cela comme signifiant que le requérant estime insuffisant le montant de
l'indemnité allouée. La question du non-exercice de la juridiction en

34
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 197

raison de l’extrême insuffisance d’une indemnité ne pourrait se poser que
dans l’hypothèse où il y aurait une telle disproportion entre les constata-
tions faites par un tribunal et la réparation accordée que celle-ci pourrait
être considérée comme ne correspondant pas à l’exercice raisonnable du
pouvoir discrétionnaire. Dans une telle hypothèse, on pourrait tenir
compte du caractère manifestement déraisonnable de l'indemnité pour
déterminer s'il y a eu «non-exercice de la juridiction», au sens que la Cour
a donné à cette expression aux paragraphes 50 et 51 ci-dessus, et l’on
pourrait conclure que le Tribunal n’a pas exercé en substance et en fait sa
juridiction à l'égard de la question du dédommagement. Mais sauf dans
un cas extrême de ce genre, dès lors qu’un tribunal a statué sur le montant
de l'indemnité à verser en raison d’un acte dommageable, il a exercé
sa compétence, qu'il accorde la totalité de la somme demandée ou n’alloue
qu’une partie de la réparation sollicitée.

65. En l'espèce, le Tribunal administratif s’est trouvé dans la situation
de devoir traduire en termes pécuniaires le préjudice subi par le requérant.
A cet égard, le Tribunal possède une marge d’appréciation considérable
en vertu du principe général selon lequel la réparation doit, autant que
possible, effacer toutes les conséquences de l'acte illicite et rétablir l’état
qui aurait vraisemblablement existé si ledit acte n'avait pas été commis.
Ce pouvoir d’appréciation du Tribunal est subordonné à la règle énoncée
à la fin de l’article 9, paragraphe 1, de son statut:

«cette indemnité ne peut être supérieure au montant net du traite-
ment de base du requérant pour une période de deux ans. Cepen-
dant, le Tribunal peut, dans des cas exceptionnels, lorsqu'il juge
qu'il y a lieu de le faire, ordonner le versement d’une indemnité plus
élevée. Un exposé des motifs accompagne chaque décision de ce
genre prise par le Tribunal.»

Cette règle n’oblige pas le Tribunal à indiquer dans tous ses jugements
s’il se trouve ou non devant un cas exceptionnel; elle l’oblige seulement à
le faire s’il décide d’«ordonner le versement d’une indemnité plus éle-
vée». De plus, même compte tenu de cette règle, le pouvoir discrétion-
naire conféré au Tribunal est considérable. Si la Cour jouait en l’espèce
le rôle d’une cour d’appel, elle aurait peut-être le droit de formuler ses
propres conclusions sur le montant de l'indemnité à allouer. Mais tel
n'est pas le cas. Vu les motifs de contestation sur lesquels la procédure
actuelle se fonde et les considérations indiquées plus haut, la Cour doit se
borner à conclure que l’indemnité n’a rien de si déraisonnable qu’elle se
situe hors des limites du pouvoir discrétionnaire du Tribunal. Cela étant,
on ne saurait considérer que le Tribunal a omis d’exercer sa juridiction à
cet égard. Pour conclure ainsi, la Cour tient compte de ce qu’au para-
graphe XIII du jugement le Tribunal a fait état des circonstances existant
«en l’occurrence» pour fixer le montant de l'indemnité. Il faut donc
prendre en considération les divers éléments de fait ressortant de la docu-

35
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 198

mentation soumise au Tribunal qui ont peut-être contribué à sa décision.
On peut relever notamment les suivants:

1) Le rapport sur les services du requérant au Yémen, annulé par le
Tribunal, n’a pas été diffusé et n’est pas sorti de la division du person-
nel du PNUD.

2) Sila Commission paritaire de recours a qualifié le dossier d’«incomplet
et trompeur», le Tribunal a de son côté déclaré que la fiche analytique
individuelle du requérant était «incomplète, sinon inexacte» et que
les informations concernant ses services comportaient de «graves
lacunes». Parmi les trois appréciations reproduites, le requérant était
considéré dans un cas comme un «fonctionnaire de valeur, qui donne
entière satisfaction» et dans deux cas comme un «fonctionnaire qui
atteint à peine le niveau requis».

3) Le Tribunal a constaté que, n’ayant fait aucune objection à la décision
par laquelle il était mis en congé spécial à plein traitement à partir du
10 septembre 1969 et jusqu’à l'expiration de son contrat le 31 décem-
bre 1969, le requérant n'était pas fondé à la contester.

4) Le jugement lui-même, qui est un document des Nations Unies de
caractère public, considère comme justifiées à plusieurs égards cer-
taines des demandes du requérant.

On doit aussi tenir compte du fait que le nombre des mois de traitement
par rapport auquel le Tribunal a fixé le montant de l’indemnité était égal
au nombre des mois de traitement retenu par la Commission paritaire de
recours pour déterminer la somme dont elle a recommandé le versement
à titre gracieux dans son rapport du 3 juin 1970.

*
* *

66. La deuxième thèse formulée dans Ila demande au Comité est que le
Tribunal n’a pas exercé sa juridiction parce que, bien qu’ayant conclu que
le défendeur ne s'était pas acquitté de ses obligations juridiques à Pégard
du requérant, il

«n’en a pas moins refusé d’une manière injustifiable d’examiner
pleinement la demande de remboursement des dépens inévitables et
raisonnables que le requérant a dû exposer en sus des frais normaux
de procédure pour soumettre son affaire à la Commission paritaire
de recours et au Tribunal administratif et il a refusé d’ordonner le
versement d’une indemnité à ce titre».

La demande dont il s’agit est énoncée en ces termes au paragraphe 8,
alinéa m), de la requête adressée au Tribunal:

«Ordonner au défendeur de verser au requérant une somme de
1000 dollars pour ses frais, eu égard au fait que, bien qu’il ait été
représenté par un fonctionnaire inscrit sur la liste des conseils, le

36
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 199

requérant a dû, en raison de la complexité de l’affaire, se rendre de
Californie à New York en mai 1970 et échanger des communications
téléphoniques transcontinentales fréquentes avec son conseil avant et
après cette date.»

67. A l'appui de cette thèse, M. Fasla invoque notamment les principes
généraux de droit et la jurisprudence du Tribunal lui-même établissant
que le Tribunal est compétent pour ordonner le remboursement des
dépens à un requérant qui obtient gain de cause. I soutient ensuite que le
Tribunal s’est abstenu d'examiner pleinement la question des dépens; en
effet, tout en traitant sommairement de cette question, le jugement a
rejeté une demande en remboursement visant les honoraires d’un conseil
— alors qu’une telle demande n’a jamais été faite — mais n’a pas men-
tionné les frais dont le remboursement était effectivement demandé.
Rappelant qu'il a eu gain de cause devant le Tribunal puisqu'il a obtenu
une indemnité et l’annulation de son rapport périodique relatif à ses
services au Yémen, l'intéressé prétend que ces éléments de la décision,
parmi d’autres, suffisent à prouver qu'il a exercé ses recours à bon droit.
Cela étant, il soutient aussi que le Tribunal a refusé d'examiner pleine-
ment la demande tendant au remboursement des dépens puisque, sans
indiquer les règles ou les motifs sur lesquels il se fondait, il s’est contenté
de déclarer qu’il ne voyait pas de justification à cette demande et l’a
purement et simplement rejetée. À propos des dépens en question,
M. Fasla évoque la complexité de l’affaire, la durée de la procédure de
recours, la nécessité où il s’est trouvé de retourner en Californie et les
dépenses qu’il a dû faire en conséquence pour consulter son conseil et
communiquer avec lui. Selon lui ces frais étaient raisonnables; il était
impossible de les éviter, sauf en prenant des dispositions peu utiles et
inefficaces, et leur montant dépassait les frais qu’entraîne normalement la
soumission d’un différend au Tribunal. Après s'être référé à ce qu’il
appelle une ligne de conduite suivie dans les jugements précédents, con-
sistant à ordonner le remboursement des dépens aux requérants ayant
obtenu gain de cause, M. Fasla souligne qu'il ne réclamait pas le rem-
boursement des honoraires d’un avocat qu’il aurait engagé en dehors des
Nations Unies, remboursement qui n’était pas accordé dans la pratique
plus récente du Tribunal. J] n’en soutient pas moins que, en dehors des
honoraires d’un conseil, il a engagé d’autres dépens qui étaient néces-
saires, inévitables, et dont le montant dépassait les frais qu’entraine nor-
malement la soumission d’un différend au Tribunal et que le Tribunal
avait lui-même estimé dans le passé qu’il était compétent pour ordonner le
remboursement de tels dépens.

68. Le Tribunal a cité au début de son jugement, parmi les réparations
sollicitées, la demande en remboursement des dépens. La décision du
Tribunal en ce qui concerne les dépens est sans doute assez laconique
(paragraphe XVII du jugement) puisqu'elle se réduit à ceci:

«Le requérant demande l’octroi de mille dollars pour frais excep-
tionnels dans fa préparation de l’affaire. Le requérant ayant béné-

37
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 200

ficié de Passistance d’un fonctionnaire figurant sur la liste des con-
seils, le Tribunal ne voit pas de justification 4 cette demande, qui est
rejetée.»

Il faut interpréter cette décision compte tenu de l’historique de la question
du remboursement des dépens devant le Tribunal. Bien que son statut ne
l'y autorise pas expressément, le Tribunal a alloué des dépens dans cer-
taines de ses premières décisions sur la base de ce qu’il estimait être un
pouvoir intrinsèque. Ce pouvoir a été mis en doute en 1950 par le Secré-
taire général qui a soutenu que: a) le statut du Tribunal ne conférait
nullement à celui-ci le droit de condamner la partie perdante aux dépens,
et que b) même si le Tribunal se reconnaissait compétent pour condamner
aux dépens, ceux-ci devraient être strictement limités et ne devraient pas
comprendre tous les frais exposés par les requérants. Après examen des
questions juridiques en jeu, le Tribunal administratif a officiellement
adopté le 14 décembre 1950 une déclaration de principe sur la question où
il affirmait entre autres:

«4, En raison de la simplicité de la procédure du Tribunal ad-
ministratif telle qu’elle a été établie par son règlement, le Tribunal,
en règle générale, n’examinera pas la question du remboursement des
dépens aux demandeurs dont il a reconnu que les requêtes étaient
valides.

5. Dans des cas exceptionnels, le Tribunal pourra toutefois ac-
corder une indemnité pour ces dépens s’il est prouvé qu’il n’a pas été
possible de les éviter, si leur montant est raisonnable et s’ils dépassent
les frais quentraine normalement la soumission d’un différend au
Tribunal

6. En particulier, le Tribunal n'aura pas pour principe d’accorder
des dépens correspondant aux frais d'assistance juridique pour les
affaires qui ne présentent pas de difficultés spéciales. » (Les italiques
sont de la Cour.)

On peut ajouter à cela que le Secrétariat a établi une liste de conseils pour
les affaires de discipline et les recours. Les conseils, qui sont des fonc-
tionnaires du Secrétariat, sont chargés d’assister les requérants dans le
cadre de leur activité officielle et bénéficient des services dactylographi-
ques et autres services d’appoint nécessaires. Cette assistance est fournie
gratuitement au personnel. Ainsi que M. Fasla le reconnaît, la pratique
normale du Tribunal, depuis que la liste des conseils a été établie, est de ne
pas accorder de dépens pour l’assistance d’un conseil de l'extérieur.

69. M. Fasla se plaint de ce que le jugement ait rejeté une demande en
remboursement visant les honoraires d’un conseil alors qu’une telle de-
mande n’avait jamais été faite, mais qu’il n’ait même pas mentionné les
frais dont le remboursement avait effectivement été demandé, à savoir les
frais exceptionnels. Cette interprétation du jugement ne paraît pas exacte.
En effet le Tribunal a d’abord rappelé expressément que le requérant de-
mandait le remboursement de «frais exceptionnels dans la préparation de

38
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 201

l'affaire» puis il a déclaré: «Le requérant ayant bénéficié de l’assistance
d’un fonctionnaire figurant sur la liste des conseils, le Tribunal ne voit pas
de justification à cette demande, qui est rejetée» (les italiques sont de la
Cour). Il semble que ce soit là simplement une manière concise, et un peu
indirecte, de dire que, de l’avis du Tribunal, il n’y avait pas lieu d’accorder
le remboursement de frais exceptionnels en l’espèce. De plus, il ressort
clairement de la déclaration de principe adoptée par le Tribunal le 14 dé-
cembre 1950 et mentionnée plus haut que l’octroi des dépens relève de son
pouvoir discrétionnaire et que c’est toujours au requérant qu’il incombe
de prouver que les frais ont été inévitables, d’un montant raisonnable et
ont dépassé ceux qu’entraîne normalement la soumission d’un différend
au Tribunal. La question des dépens relève donc très largement de l’ap-
préciation du Tribunal dans chaque cas d’espèce.

70. Dans ces conditions, la Cour ne pense pas que la thèse selon 1a-
quelle le Tribunal n’a pas exercé sa juridiction en ce qui concerne les
dépens soit admissible. Le Tribunal a manifestement examiné la question
et il a exercé sa juridiction en déboutant le requérant. Ce n’est donc pas le
non-exercice de sa juridiction par le Tribunal que cette thèse concerne
mais un recours contre la décision qu’il a prise sur le fond. Dans la me-
sure où elle revient à contester le jugement pour insuffisance de motifs, elle
doit être examinée non pas à propos du non-exercice de la juridiction
mais à propos de la deuxième question posée à la Cour, celle de savoir si
une erreur essentielle ayant provoqué un mal-jugé a été commise dans la
procédure (voir paragraphes 97 et 98 ci-après).

* *

71. La troisiéme thése présentée dans la demande au Comité est que
le Tribunal n’a pas exercé sa juridiction en n’ordonnant pas au Secrétaire
général de recaiculer le taux de la rémunération du requérant pendant son
séjour au Yémen en fonction de la durée réelle de son affectation dans ce
pays. La réclamation dont il s’agit est énoncée en ces termes dans la re-
quête additionnelle au Tribunal:

«b) Ordonner au défendeur de recalculer le traitement et les indem-
nités que le requérant aurait dû percevoir au Yémen sur la base
de la durée effective de son affectation dans ce pays et de verser
au requérant la différence entre cette nouvelle somme et la
somme qu’il a reçue.»

A Vappui de cette thèse, M. Fasla invoque l’article 9, paragraphe 1, du
statut du Tribunal. Il expose qu’il a été affecté au Yémen en septembre
1968 et rappelé précipitamment au siège en mai 1969; que son traitement
et ses indemnités lui ont été payés pendant qu'il était au Yémen au taux
inférieur applicable aux fonctionnaires affectés à un poste pour plus d’un
an; que, selon ce que le Secrétaire général a reconnu devant la Commis-
sion paritaire de recours, son traitement et ses indemnités auraient été

39
DEMANDE DE REFORMATION (AVIS CONSULTATIF) 202

recalculés s’il avait été affecté à un autre poste dans l’année; il mentionne
aussi l'argument du Secrétaire général selon lequel il n’a jamais été affecté
à un autre poste après son départ du Yémen et le rejet de cet argument
par la Commission paritaire de recours qui a estimé que le lieu d’affecta-
tion du requérant avait été changé à partir du 22 mai 1969. M. Fasla
estime que le Tribunal n’a pas tiré les conséquences juridiques nécessaires
de cette situation et, en ne la reconnaissant pas et en n’y portant pas
remède de la même manière que dans Ie cas de l'obligation incombant au
défendeur de lui chercher un nouveau poste, n’a pas exercé sa juridiction.

72. La demande présentée en la matière est citée au début du jugement.
Le Tribunal a exposé brièvement ensuite ce qu’il était advenu de cette
demande devant la Commission paritaire de recours, qui n’avait formulé
aucune recommandation à son sujet faute d’avoir trouvé une indication
sur ce point dans le statut ou le règlement du personnel ou dans lesins-
tructions administratives, mais avait recommandé le versement à titre
gracieux d’une somme égale au montant de tout préjudice que le requé-
rant pourrait prouver avoir subi du fait de son rappel précipité du Yémen.
Le jugement reproduit aussi l'opinion dissidente du membre de la Com-
mission paritaire de recours élu par le personnel, qui appuyait la réclama-
tion. Après avoir résumé les arguments pertinents du requérant et du
défendeur, le Tribunal a consacré le paragraphe XV de son jugement à
examen de la demande en question. Il a cité le texte de la disposition
103.22 c} du règlement du personnel, invoquée par le requérant, et
déclaré:

«Le Tribunal constate que ce texte laisse au défendeur une marge
d’appréciation s’agissant de l’octroi de l'indemnité d’affectation: il
est possible que celle-ci soit octroyée pour un séjour de moins d’un
an. Par ailleurs, le texte pose une règle très précise: l’indemnité de
subsistance n’est due que si l’indemnité d’affectation n’a pas été
accordée. Or, dans l’espèce, le requérant a reçu l’indemnité d’affec-
tation et n’est donc pas en droit de recevoir l’indemnité de subsistance
selon les dispositions du règlement du personnel.»

Vu cette déclaration, il est difficile de saisir ce qui peut justifier l’affirma-
tion figurant dans la demande adressée au Comité, selon laquelle le
Tribunal n'a pas examiné la question, alors qu’il en traite expressément
au paragraphe XV de son jugement et décide concrètement de la rejeter
comme non justifiée.

73. Au même paragraphe XV du jugement, le Tribunal a fait en outre
état de la recommandation de la Commission paritaire de recours tendant
à ce que le requérant bénéficie du versement, à titre gracieux, d’une somme
égale au montant du préjudice qu’il pourrait prouver avoir subi du fait de
son rappel et signalé que le Secrétaire général avait accepté de faire ce
versement à titre gracieux puis il a ajouté:

«eu égard à la décision ci-dessus concernant l’indemnité de subsistan-
ce, le requérant est en droit d’user de la faculté ouverte par le défen-

40
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 203

deur pendant un délai raisonnable à compter du présent jugement »
(les italiques sont de la Cour).

Pour donner effet à cette décision, le Tribunal statue ainsi dans le dispo-
sitif de son jugement:

«3. Les demandes éventuelles de remboursement visées au para-
graphe XV ci-dessus devront être présentées avec les justifica-
tions nécessaires par le requérant au défendeur dans un délai de
deux mois à compter du présent jugement.»

En raison de la procédure de réformation engagée par le requérant, la
Cour est d’avis que ce délai de deux mois ne doit pas être considéré comme
étant expiré et doit recommencer à courir à partir du moment où le juge-
ment deviendra définitif conformément à l’article 11, paragraphe 3, du
statut du Tribunal administratif.

74, Cela étant, la thèse selon laquelle le Tribunal a omis d'exercer sa
juridiction à l’égard de la demande tendant à un nouveau calcul du taux
de rémunération est inacceptable si l’on considère le libellé du jugement.
Le Tribunal a manifestement examiné la demande du requérant, l’a men-
tionnée expressément et a exercé sa juridiction en décidant de la rejeter.
Il apparaît donc que, là encore, ce n’est pas le non-exercice de sa juridiction
par le Tribunal que cette thèse concerne mais un recours contre la décision
qu'il a prise sur le fond.

* *

75. Dans sa demande au Comité, M. Fasla allégue que le Tribunal n’a
pas ordonné la rectification de sa fiche analytique individuelle et que les
lacunes qui subsistaient dans son dossier n’ont pas été comblées. On peut
considérer qu’en formulant cette allégation le requérant se plaint de ce
que le Tribunal ait omis d’exercer sa juridiction à l’égard de la demande
e) de la requête au Tribunal qui est ainsi conçue:

«Ordonner au défendeur de rectifier et de compléter la fiche ana-
lytique individuelle du requérant, qui est destinée à être communi-
quée à la fois aux services du PNUD et à d’autres organisations, ainsi
que tous les rapports périodiques réglementaires et les appréciations
portées sur son travail: ou, à défaut, ordonner au défendeur de
verser au requérant une somme équivalant au montant net de son
traitement de base pour une période de deux ans.»

Dans l'exposé de son opinion transmis à la Cour, M. Fasla se plaint ex-
pressément de ce que le Tribunal ait omis d’exercer sa juridiction en par-
ticulier à ’égard de cette demande.

76. S'il n’a pas mentionné expressément cette demande, le Tribunal ne
la pas moins examinée, comme l’indique le paragraphe VIII du juge-
ment, où il a déclaré:

«L'établissement d’une fiche analytique rectifiée n’a guère de sens
41
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 204

du moment que le PNUD a décidé de ne plus faire les démarches
nécessaires en vue de trouver un nouvel emploi au requérant.»

Cette assertion du Tribunal revient évidemment à dire qu’il n’aurait plus
servi à rien d'accorder la réparation en nature réclamée. Cette manière de
sous-entendre la conclusion à laquelle il parvient est pour un tribunal un
moyen — et un moyen dont l’usage n’est pas rare — d’exercer sa juridic-
tion à l’égard d’une demande particulière.

*  _*

77. M. Fasla affirme dans sa demande au Comité que l’article 9, para-
graphe 3, du statut du Tribunal impose à celui-ci l’obligation d’allouer une
indemnité lorsque le mode de réparation prévu à l’article 9, paragraphe 1,
ne permet pas de porter remède au préjudice subi. Pour étayer cette affir-
mation, il invoque le texte du paragraphe 3, selon lequel, lorsqu'il y a lieu
à indemnité, «celle-ci est fixée par le Tribunal». Notant le caractère im-
pératif de cette disposition, il soutient que, correctement interprété, le
paragraphe 3 ne laisse au Tribunal d’autre choix que d’accorder une in-
demnité lorsque l'annulation de Ia décision ou lexécution de l'obligation
ne permettent pas de remédier au préjudice subi. C’est là une interpréta-
tion à laquelle la Cour ne peut souscrire. On ne saurait interpréter le
paragraphe 3 indépendamment du paragraphe |. Les premiers mots du
paragraphe 3, «Lorsqu'il y a lieu à indemnité», se réfèrent au paragraphe
I] et concernent uniquement les cas où une indemnité doit être octroyée
par application de ce paragraphe. Cette interprétation est confirmée par la
manière dont le paragraphe 3 est rédigé dans d’autres langues officielles.
Ainsi donc ce paragraphe n’impose pas au Tribunal l’obligation et ne lui
confère pas le pouvoir d'allouer une indemnité dans des conditions autres
que celles qui sont prévues au paragraphe 1.

*
* *

78. La Cour en vient maintenant à l’examen des thèses essentielles
présentées par M. Fasla dans l’exposé de son opinion transmis à la Cour,
qui concernent l’exercice du pouvoir discrétionnaire de l’administration
et allèguent l’existence en l’espèce de motifs illicites constituant un abus
de pouvoir. On peut se demander dans quelle mesure ces thèses, qui n’ont
pas été pleinement exposées dans la demande adressée au Comité, font à
proprement parler partie de celles que vise la première question posée à la
Cour. Celle-ci a déjà eu l’occasion d’indiquer qu’elle ne s’estime pas tenue
d’adopter une interprétation restrictive de la question. Elle examinera
donc ces thèses et, en décidant de le faire, elle tient particulièrement
compte de ce que, dans la demande au Comité et à propos du grief con-
cernant le non-exercice de la juridiction, il est fait état d’«abus de pouvoir
motivé par des considérations illicites».

79. Dans l’exposé de son opinion, M. Fasla soutient que c’est pour

42
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 205

avoir signalé des irrégularités administratives graves commises au bureau
du PNUD au Yémen qu'il a été rappelé: il affirme en outre que, si le
Secrétaire général n’a pas renouvelé son contrat de durée déterminée,
c'est «une conséquence, délibérée ou résultant d’une simple négligence»,
des efforts qu’il a déployés, notamment dans un rapport du 17 janvier
1969, pour remédier à la situation dans laquelle se trouvait le bureau en
question. M. Fasla fait observer à cet égard que, en agissant de la sorte et
en attirant l'attention de ses supérieurs sur ce qu’il considérait comme une
situation regrettable, il ne faisait que son devoir aux termes du statut du
personnel, attendu qu’en acceptant un poste a l’Organisation des Nations
Unies, il s'était engagé à remplir ses fonctions et à régler sa conduite «en
ayant exclusivement en vue les intérêts de l'Organisation». Il affirme par
suite que, en omettant d’examiner le lien entre les efforts déployés par lui
au bureau du Yémen et les décisions relatives à son rappel et au non-
renouvellement de son contrat, le Tribunal administratif a commis le plus
grave manquement qui soit au devoir qu’il avait d’exercer sa juridiction.

80. Les allégations ainsi formulées partent de l’idée que les deux déci-
sions administratives fondamentales qui ont eu une importance cruciale
pour M. Fasla en 1969 — son rappel du Yémen et le non-renouvellement
de son contrat de durée déterminée — traduisaient la réaction de l’ad-
ministration devant l’attitude de l'intéressé, qui avait dénoncé de graves
irrégularités administratives. C’est donner à croire qu’il a été persécuté
non seulement pour avoir exercé ses droits mais encore pour avoir rempli
ses obligations dans l'intérêt des Nations Unies; c’est donner à croire
aussi que ces décisions administratives ont été inspirées par des motifs
illicites ou non pertinents.

81. De l'adoption par l’Assemblée générale du statut du Tribunal ad-
ministratif et de la jurisprudence de cet organe judiciaire résulte un
système de garanties judiciaires qui protège les fonctionnaires des Na-
tions Unies contre les actes dommageables de l’administration, notam-
ment le cas où l'exercice du pouvoir discrétionnaire serait motivé par des
considérations illicites, au mépris des droits ou expectatives légitimes d’un
fonctionnaire. Etant donné l’existence de ce système de garanties judi-
ciaires et conformément à ce qui est maintenant soutenu devant la Cour,
M. Fasla aurait dû contester devant le Tribunal administratif des Nations
Unies la validité des deux décisions de rappel et de non-renouvellement
pour les raisons alléguées, à savoir que ces décisions portaient atteinte à
ses droits, l'empêchaient de remplir ses obligations à l'égard de |’Organi-
sation et étaient inspirées par des motifs illicites.

82. C’est un fait que, dans la requête qu'il a adressée au Tribunal
administratif des Nations Unies, M. Fasla n’a pas prié le Tribunal d’an-
nuler pour cause d’illégalité ou de motivation illicite les décisions rela-
tives à son rappel du Yémen et au non-renouvellement de son contrat de
durée déterminée. En vertu du règlement du Tribunal, toute requête doit
spécifier «les décisions contestées dont le requérant demande l'annulation
conformément au paragraphe | de l’article 9 du statut». Or les demandes
soumises au Tribunal administratif, et reproduites au paragraphe 44 ci-

43
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 206

dessus, ne se rapportent pas à ces deux décisions fondamentales, ce qui
indique que le requérant n’en contestait pas la validité. C’est ainsi qu’en
ce qui concerne son rappel du Yémen la demande 6) de la requête ad-
ditionnelle visait uniquement certaines conséquences économiques de ce
rappel. Les autres demandes tendant à une annulation ou à une exécution
supposaient que le contrat initial de durée déterminée était venu à ex-
piration, puisque les demande e) et g) concernaient l’inexécution de
l'obligation assumée par le Secrétaire général de s’employer à trouver un
nouveau poste à M. Fasla. Le parti pris était invoqué non pour justifier
Pannulation d’une décision administrative quelconque mais pour réclamer
une indemnité (demande j)). La seule demande d'annulation pour laquelle
le grief de parti pris était pertinent était la demande jf) concernant l’inva-
lidation du rapport établi en septembre 1970. En ce qui concerne la de-
mande d), sa portée sera examinée séparément. Toutes les autres deman-
des ne visaient qu’une indemnisation (demandes), i),k),l),m),n) ainsi
que les demandes a) et c) de [a requête additionnelle). Autrement dit,
le requérant se fondait devant le Tribunal administratif sur l’insuffisance
des efforts tentés par le Secrétaire général pour lui procurer un nouveau
contrat, mais non sur l’illégalité ou la motivation illicite des décisions
qui avaient été prises de le rappeler du Yémen et de ne pas renouveler
son contrat de durée déterminée.

83. Dans ces conditions, le Tribunal administratif était fondé à con-
clure, comme il l’a fait au paragraphe III de son jugement, que bien que le
requérant ait prié le Tribunal (dans la demande d@)) d’ordonner au Secré-
taire général de le réintégrer dans la situation qui était la sienne aupara-
vant, cette demande n’était pas fondée sur le droit d’obtenir la prolonga-
tion de son contrat. Le Tribunal a estimé, dans le même paragraphe, que
la demande visant un emploi ultérieur dépendait des demandes intro-
duites en vue de faire ordonner au Secrétaire général de rectifier et de
compléter la fiche analytique individuelle de M. Fasla et de procéder à
des recherches sérieuses en vue de l’affecter à un poste correspondant à
ses aptitudes.

84. Le mémoire explicatif qui accompagne les demandes du requérant
confirme l'exactitude de cette conclusion du Tribunal. Dans l’argumen-
tation avancée à l’appui des diverses demandes, il était fréquemment fait
mention d’irrégularités commises au bureau du Yémen, mais il n’était
affirmé nulle part, ce que l’on soutient maintenant avec énergie devant la
Cour, que c’étaient les efforts déployés par M. Fasla pour éliminer ces
irrégularités qui avaient entraîné son rappel du Yémen et la non-prolon-
gation de son contrat. Il était noté au contraire dans ce mémoire que
M. Fasla avait sollicité spontanément son rappel du Yémen avant l’expi-
ration de son affectation.

85. Dès lors que le requérant n’a pas demandé au Tribunal administra-
tif d’ordonner l’annulation des décisions de rappel et de non-renouvelle-
ment pour illégalité et motivation illicite, il est évident que l’on ne pou-
vait attendre du Tribunal qu’il aborde ces questions de sa propre initia-
tive ou procède de lui-même à un examen ou à une enquéteen la matière.

44
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 207

Si en vertu de son statut et conformément à sa jurisprudence le Tribunal
administratif examine les motifs illicites imputés à une décision adminis-
trative, et s’il peut, aux termes de son règlement, ordonner toute mesure
d'instruction qu'il juge utile, en sa qualité de «corps indépendant et
véritablement judiciaire» (C.Z.J. Recueil 1954, p. 53), il ne peut entre-
prendre une enquête de ce genre que lorsque la partie lésée demande
Pannulation de la décision contestée et allègue expressément que la
décision en cause a été inspirée par des considérations illicites ou non
pertinentes. De même, il n’aurait pas été opportun que la Cour procède
d’elle-même à une telle enquête conformément aux articles 48 et 50 de son
Statut. Le fait que ia Cour s'est abstenue d’enquéter sur la situation ad-
ministrative au Yémen ou sur les motifs de la décision par laquelle le
requérant a été rappelé ne signifie pas que, dans une procédure de réfor-
mation, la Cour s’estime empêchée d'examiner les faits de la cause en
toute liberté ou de contrôler l’appréciation des faits par le Tribunal. Une
telle enquéte aurait porté sur des faits et des allégations invoqués a
l'appui de demandes et de conclusions que le requérant n’avait pas for-
mulées devant le Tribunal administratif. Une enquéte sur ces questions ne
saurait trouver place dans une procédure de réformation visant a déter-
miner si le Tribunal a omis d’exercer sa juridiction, question qui ne peut
que se rattacher aux demandes et conclusions dont le Tribunal a été saisi.

86. De plus, grâce à la documentation dont il disposait, le Tribunal a
pu vérifier les considérations ayant motivé la décision de rappel. Après
avoir été saisi des dénonciations du requérant relatives aux irrégularités
commises dans la gestion du bureau du Yémen, l'administration a, en
février 1969, chargé un haut fonctionnaire de se rendre sur place et de
faire rapport sur les mesures à prendre. Son rapport, dont le requérant a
sollicité avec insistance la production devant le Tribunal dans sa demande
a) et qui contenait des éloges sur les efforts qu’il avait déployés au Yémen,
traitait, dans ses conclusions, de la gestion du bureau du Yémen. S'il y
était dit à ce sujet que M. Fasla pouvait «continuer à s'occuper du bureau
pendant la toute première période d’absence [du représentant résident]»,
le rapport n’en faisait pas moins la recommandation suivante: «dans l’in-
térêt d’une représentation et d’une administration locales compétentes,
son rappel de la Répubiique arabe du Yémen serait souhaitable aussi».

87. Ces éléments suffisent à expliquer pourquoi la Cour n’est pas en
mesure d’accepter la thèse selon laquelle le Tribunal administratif a omis
d'exercer sa juridiction parce qu’il n’a pas procédé à une enquête sur la
situation qui existait au bureau du Yémen. On ne saurait équitablement
accuser un tribunal d’avoir omis d'exercer sa juridiction parce qu’il n’a
pas ordonné une enquête ou des mesures d’instruction qui n'étaient pas
indispensables pour statuer sur une affaire dont il était saisi, alors qu’au-
cune des parties ne l’avait prié de le faire. On se souviendra du principe
rappelé précédemment par la Cour, à savoir qu’un tribunal international
a le devoir «de répondre aux demandes des parties telles qu’elles s’ex-

45
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 208

priment dans leurs conclusions finales, mais aussi celui de s’abstenir de
statuer sur des points non compris dans lesdites demandes ainsi expri-
mées» (C.Z.J. Recueil 1950, p. 402).

* *

88. La Cour doit maintenant examiner la seconde question posée dans
la requête pour avis consultatif, par laquelle elle est priée de dire si le
Tribunal a commis, dans la procédure, une erreur essentielle qui a provo-
qué un mal-jugé, ainsi qu’il est soutenu dans la demande présentée au
Comité.

89. Les thèses formulées dans la demande adressée au Comité à propos
«d’une erreur essentielle dans la procédure qui a provoqué un mal-jugé»
peuvent se résumer comme suit. En premier lieu, M. Fasla affirme que ce
«mal-jugé» ressort des faits allégués relativement au non-exercice de la
juridiction et des renseignements contenus dans les annexes jointes à sa
demande et que le Tribunal a rendu un jugement des plus contestables en
ne suivant pas la procédure et les méthodes qu’il applique habituellement
pour connaître des requêtes dont il est saisi. En second lieu, il soutient que
le Tribunal «n’a pas procédé à un examen complet de l'affaire et ne s'est
pas prononcé» sur plusieurs prétentions et demandes, contrairement à la
pratique qu’il suit habituellement et à ce que le requérant appelle le prin-
cipe général bien établi selon lequel un tribunal doit examiner toutes les
demandes dont il a été régulièrement saisi et se prononcer sur elles en
exposant les motifs de ses conclusions et les faits sur lesquels il s’est fondé
pour y arriver. En troisième lieu, M. Fasla signale que le fait de ne pas
même menticnner certaines demandes est contraire à la procédure judi-
ciaire normale et constitue une erreur essentielle,

90. Pour répondre à cette question, la Cour doit déterminer premiè-
rement Je sens et la portée de la disposition de l’article 11 qui autorise à
contester un jugement en alléguant «que le Tribunal ... a commis, dans la
procédure, une erreur essentielle qui a provoqué un mal-jugé» et, deuxiè-
mement, en quoi les faits qui lui sont soumis révéleraient éventuellement
une erreur essentielle de cette nature en l’espèce.

91. «Une faute essentielle dans la procédure» est l’un des deux motits
de contestation prévus à l’article XII du statut du Tribunal administratif
de l'OIT, et c’est avec un libellé très proche — «erreur essentielle dans la
procédure» — que ce motif a été introduit dans le projet d’article 11 du
statut du Tribunal administratif des Nations Unies recommandé à l’As-
semblée générale par le Comité spécial chargé d’étudier la question de la
réformation des jugements du Tribunal administratif en 1955. Les mots
«qui a provoqué un mal-jugé» ont été ajoutés à la 499° séance de la
Cinquième Commission sur la proposition de la délégation indienne
qui avait déclaré antérieurement:

«Le paragraphe 1 prévoit un autre motif de réformation: l’erreur
essentielle dans la procédure. En employant le mot «essentielle», on

46
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 209

a voulu écarter les demandes de réformation fondées sur des erreurs
mineures ou sans conséquences. Afin de préciser cette intention, la
délégation indienne propose d’insérer, dans le texte de ce paragraphe,
les mots «qui a provoqué un mal-jugé» après les mots «erreur essen-
tielle dans la procédure».»

L'insertion de ces quelques mots n’avait donc pas pour objet de modifier
la portée de ce motif de contestation et encore moins d’en créer un qui soit
indépendant, mais tendait simplement à préciser le sens d’«essentielle » et,
en acceptant la proposition indienne, la Cinquième Commission paraît
avoir pensé qu’elle ne changeait rien, en substance, au projet initial. Un
délégué a même souligné «qu’une erreur essentielle dans la procédure im-
plique incontestablement un mal-jugé».

92. Sans doute n'est-il pas facile d’énoncer tout ce que recouvre la
notion d’«erreur essentielle dans la procédure qui a provoqué un mal-
jugé». Mais dans les affaires dont connaît le Tribunal administratif,
Pidée de base est qu’un fonctionnaire a le droit fondamental d’exposer sa
cause, soit oralement soit par écrit, et d’être assuré que le Tribunal l’étu-
diera avant de statuer sur ses droits. Une erreur procédurale est essentielle
et constitue «un mal-jugé » si elle aboutit à violer le droit du fonctionnaire
à être impartialement entendu comme il est indiqué ci-dessus et, en ce
sens, empêche que justice lui soit faite. En présentant les choses ainsi, on
ne résout pas complètement le problème que pose la définition précise des
erreurs procédurales visées à l'article 11, mais certains éléments du droit
d’être impartialement entendu sont cependant bien connus et fournissent
d’utiles critères pour déterminer les cas d'erreurs procédurales essentielles
ayant provoqué un mal-jugé: on peut citer, par exemple, le droit d’avoir
accès à un tribunal indépendant et impartial établi par la loi; le droit
d'obtenir une décision de justice dans un délai raisonnable; le droit
d’avoir, dans des conditions raisonnables, la faculté de présenter sa cause
au tribunal et de commenter les thèses de l’adversaire; le droit à l’égalité
avec celui-ci dans la procédure; et le droit d’obtenir une décision motivée.

93. Aussi bien dans sa demande au Comité que dans son opinion et ses
observations transmises à la Cour, M. Fasla rattache fréquemment soit
au non-exercice de la juridiction soit à l’erreur essentielle dans la procé-
dure soit aux deux motifs à la fois des griefs qui sont fondamentalement
les mêmes quant à la façon dont le Tribunal a traité l'affaire. En consé-
quence, nombre de considérations qui s’appliquent aux griefs se rappor-
tant au premier motif s’appliquent aussi aux griefs concernant le second.
Ces griefs visent pour la plupart la manière dont le Tribunal a tranché au
fond les réclamations, et non des erreurs de procédure au sens propre de
l’expression. Dans la mesure où on peut les considérer comme se rappor-
tant à des questions de procédure, les griefs du fonctionnaire intéressé, à
une exception près qui sera étudiée au paragraphe suivant, paraissent ne
pas se fonder sur des erreurs de procédure au sens de l’article 11 mais
traduire un désaccord sur la façon dont le Tribunal a réglé la procédure à

47
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 210

suivre, compte tenu de son appréciation des faits et du fond. Cela ressort
par exemple du grief selon lequel le Tribunal a omis d’exercer sa juridic-
tion et commis une erreur dans la procédure en déclarant pertinente en
l'espèce une partie seulement du document dont la production avait été
réclamée par le requérant dans la demande 6) et en se bornant à prendre
acte de Ja déclaration du défendeur 4 propos du document dont la pro-
duction avait été requise dans la demande c). Sous réserve d’une excep-
tion, qu’il convient d’examiner maintenant à part, les contestations de
M. Fasla ne visent rien qui constitue une erreur de procédure à propre-
ment parler.

94. L’exception en question concerne le grief suivant lequel les déci-
sions du Tribunal rejetant les demandes n'étaient pas suffisamment mo-
tivées. La Cour estime que ce grief concerne bien une erreur dans la
procédure au sens propre de l’expression et doit être pris en considération
en vertu de la disposition de l’article 11 relative à erreur procédurale
essentielle qui a provoqué un mal-jugé. Dans son exposé écrit, le Secré-
taire général soutient que, si le Tribunal ne motive pas toutes les parties
de son jugement, cela ne constitue pas un manquement à une règle de
procédure essentielle car, bien que le Secrétaire général ait mentionné
expressément la possibilité d'inclure l’absence de motivation parmi les
causes de réformation lors de l'élaboration de l’article 11 du statut du
Tribunal, cela n’a pas été fait. La Cour ne peut admettre cette thèse. Si
l’absence de motivation ne figure pas expressément dans la liste des causes
de réformation, cela n’exclut pas la possibilité que cette lacune puisse
constituer une des erreurs de procédure visées à l’article 11. Non seule-
ment il est de Pessence des décisions judiciaires d’être motivées, mais en
outre l’article 10, paragraphe 3, du statut du Tribunal, qui a été considéré
par la Cour comme une disposition «de caractère essentiellement judi-
ciaire» (C.J. Recueil 1954, p. 52), stipule que «les jugements sont mo-
tivés».

95. S’il est acquis qu’un exposé des motifs est indispensable pour qu’un
jugement du Tribunal soit valable, reste la question de savoir sous quelle
forme et jusqu’à quel point cet exposé doit être détaillé pour satisfaire à
cette condition. Le requérant semble partir de l’idée que, pour qu’un juge-
ment soit suffisamment motivé, chacune des demandes doit être examinée
séparément et les raisons de son acceptation ou de son rejet doivent être
fournies. Or ni la pratique ni les principes n’autorisent à interpréter de
façon si rigoureuse cette règle, qui paraît être comprise en général comme
exigeant simplement qu’un jugement s’appuie sur un raisonnement et que
celui-ci soit exposé. Cet exposé doit indiquer en termes généraux la moti-
vation, mais n’a pas à reprendre dans le détail chacune des demandes et
des thèses des deux parties. Si un organe judiciaire doit statuer sur toutes

48
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 211

les conclusions d’une partie, il n’est pas tenu, quand il rédige son juge-
ment, de donner à l’exposé des motifs la forme d’un examen détaillé de
chacun des chefs de demande présentés. Il n’existe pas non plus de mo-
dèle, ni de technique obligatoire, pour la rédaction des jugements: un
tribunal peut exposer ses motifs directement ou indirectement et énoncer
des conclusions expresses ou implicites, à condition que les motifs de la
décision apparaissent nettement. La question de savoir si les motifs d’un
jugement sont à ce point déficients qu’on peut y voir la négation du droit
d’être équitablement entendu et un mal-jugé ne peut donc être appréciée
que compte tenu à la fois du cas d’espèce et du jugement dans son en-
semble.

96. Le caractère général du jugement rendu en l’espéce a déjà été in-
diqué. Les demandes du requérant y sont toutes énumérées et chacune
d’elles est donc mentionnée; on y trouve un exposé étoffé de ce que le
Tribunal considérait comme les faits pertinents; il y a un résumé assez
détaillé de ce qui constituait, d’après le Tribunal, les aspects pertinents de
la procédure devant la Commission paritaire de recours; les arguments du
requérant et du défendeur sont résumés complètement; vient ensuite un
long énoncé des motifs et des conclusions du Tribunal sur les questions et
les points étroitement liés qui lui ont paru appeler un examen détaillé.
Pour choisir ces questions et ces points, le Tribunal a suivi le plan du
mémoire explicatif du requérant qui n’analyse pas les demandes une à
une mais s’attache aux questions juridiques essentielles. L’ordre adopté
par le Tribunal dans l’exposé des motifs correspond donc dans ses grandes
lignes à celui que le requérant lui-même avait suivi pour développer son
argumentation juridique dans son mémoire. Le jugement comprend
enfin un dispositif qui énonce trois conclusions affirmatives et, suivant une
pratique usuelle du Tribunal, rejette l’ensemble des autres demandes en
une formule unique. Certes, un jugement ainsi rédigé fait appel dans une
certaine mesure à des déductions et à des suppositions sans lesquelles on
ne saurait comprendre les motifs sur tel ou tel point particulier. Il n’en
est pas moins possible d’identifier et de préciser les passages des motifs
où chacune des demandes est examinée. Quoi qu’il en soit, la ques-
tion n’est pas de savoir si le Tribunal aurait pu recourir à une autre
méthode de rédaction, ni si une motivation plus détaillée aurait pu être
considérée comme préférable ou mieux appropriée. I] s’agit de savoir si le
jugement était suffisamment motivé pour satisfaire à la règle suivant
laquelle un jugement du Tribunal administratif doit énoncer les raisons
sur lesquelles il se fonde. Eu égard à la forme et à la teneur du jugement,
la Cour conclut que sa motivation ne contrevient pas aux exigences de
cette règle.

97. Il convient toutefois d'accorder une attention particulière à la
49
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 212

manière dont le Tribunal a motivé le rejet de la demande de rembourse-
ment pour frais exceptionnels, qui a déjà été qualifiée d’assez laconique.
Le Tribunal a simplement déclaré qu’il estimait cette demande injustifiée,
sans indiquer les raisons pour lesquelles il arrivait à cette conclusion. Le
grief du requérant à cet égard est que le Tribunal, sans indiquer les règles
ou Jes motifs sur lesquels il se fondait, s’est contenté de déclarer qu’il ne
voyait pas de justification à cette demande et l’a purement et simplement
rejetée. Mais à ce sujet il convient de tenir compte de la déclaration de
principe adoptée par le Tribunal le 14 décembre 1950, qui définit les
règles applicables par le Tribunal en la matière. L’affirmation suivant
laquelle la demande de remboursement pour frais exceptionnels était in-
justifiée doit être interprétée, eu égard à cette déclaration de principe,
comme signifiant que le requérant, à qui incombait le fardeau de la
preuve, n’a démontré ni qu'il avait été impossible d'éviter ces dépens
exceptionnels ni que leur montant était raisonnable.

98. I] faut tenir compte aussi du principe fondamental en matière de
dépens qui s’applique au contentieux devant les tribunaux internationaux,
à savoir que chacune des parties supporte ses propres frais à moins que le
tribunal n’en décide autrement par une décision expresse (voir l’article 64
du Statut de la Cour). Une telle décision, prise en dérogation du principe
général et imposant à l’une des parties l’obligation de rembourser les
frais de son adversaire, ne doit pas seulement être expresse, elle doit
énoncer ses motifs. En revanche, la décision par laquelle on laisse jouer le
principe général n’a pas forcément à être motivée en détail et elle peut
même être sous-entendue. I] en résulte que, sur ce point non plus, l’on ne
saurait considérer le jugement comme pouvant être contesté pour insuf-
fisance de motifs ainsi que le soutient le requérant.

99. En ce qui concerne la demande de M. Fasla relative au rembour-
sement des dépens afférents à la procédure de réformation, devant le
Comité d’abord, devant la Cour ensuite, la Cour n’a pas à se prononcer.
La Cour se borne à noter que, dans les cas où le Comité estime que la
demande repose sur des bases sérieuses, il ne serait peut-être pas sou-
haitable de faire supporter au fonctionnaire intéressé les frais nécessaires
qu’entraine une procédure de réformation engagée conformément à l’ar-
ticle 11 du statut du Tribunal administratif.

*
* *

100. Ayant énuméré ses conclusions sur les questions qui lui ont été
posées, la Cour tient à réaffirmer ce qui est dit au paragraphe 73, à savoir
qu’en application du paragraphe XV du jugement du Tribunal administra-
tif M. Fasla est en droit d’obtenir le versement d’une somme égale au
montant de tout préjudice subi du fait de son rappel précipité du Yémen

50
DEMANDE DE RÉFORMATION (AVIS CONSULTATIF) 213

et que, la période de deux mois fixée par le Tribunal administratif à cet
égard ayant été suspendue pendant la durée de la procédure de réforma-
tion, elle doit être calculée à partir du moment où le jugement deviendra
définitif conformément à l’article 11, paragraphe 3, du statut du Tribunal
administratif.

101. Par ces motifs,

LA COUR DÉCIDE,

par dix voix contre trois,

de donner suite à la requête pour avis consultatif;
LA COUR EST D’AVIS,

Concernant la question I,

par neuf voix contre quatre,

que le Tribunal administratif n’a pas omis d’exercer sa juridiction ainsi
que le soutient le requérant dans sa demande présentée au Comité des
demandes de réformation de jugements du Tribunal administratif;

Concernant la question II,
par dix voix contre trois,

que le Tribunal administratif n’a pas commis, dans la procédure, une
erreur essentielle qui a provoqué un mal-jugé, ainsi que le soutient le
requérant dans sa demande présentée au Comité des demandes de réfor-
mation de jugements du Tribunal administratif.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, La Haye, le douze juillet mil neuf cent soixante-treize, en deux exem-
plaires, dont l’un restera déposé aux archives de la Cour et dont l’autre sera
transmis au Secrétaire général de l'Organisation des Nations Unies.

Le Président,
(Signé) Manfred LAcus.

Le Greffier,
(Signé) S. AQUARONE.

51
DEMANDE DE RÉFORMATION (DÉCL. LACHS) 214

M. Lacs, Président, fait la déclaration suivante:

Tout en souscrivant complètement aux motifs énoncés par la Cour et à
ses conclusions, j'estime devoir formuler deux observations.

1. Que les jugements du Tribunal administratif des Nations Unies
puissent être réexaminés par une instance judiciaire supérieure est une
possibilité dont il faut se louer car elle tend à mieux assurer la protection
des droits en jeu. Mais la façon dont elle a été mise en œuvre a soulevé des
doutes que je partage. J’irais même plus loin que la Cour quand celle-ci
déclare ne pas considérer la procédure établie à Particle 11 comme
«exempte de difficulté » (paragraphe 40), car à mon sens, on ne saurait ac-
cepter sans réserve la procédure dans son ensemble ou certaines de ses
phases. L’historique des dispositions en question montre — et cela n’a
rien d’étonnant — qu’elles ont été adoptées après maintes divergences de
vues et controverses juridiques.

Il n’y aurait guère d'intérêt peut-être à signaler ce problème s’il ne
devait y avoir à l’avenir d’autre choix qu'entre un contrôle judiciaire du
genre de celui qu'offre la présente procédure et une absence totale de con-
trôle judiciaire. Mais je ne crois pas qu’il doive forcément en être ainsi et
si un choix doit être opéré c’est entre la méthode actuelle de contrôle et
une méthode plus efficace et exempte de difficulté. Je ne vois aucune
raison impérative, ni en droit ni en fait, pour laquelle l’adoption d’une
meilleure méthode ne pourrait être envisagée.

2. Ma seconde observation concerne la différence qui existe entre les
deux procédures de réformation, celle que prévoit l’article XII du statut
du Tribunal administratif de l’OIT et celle qu’établit l’article 11 du statut
du Tribunal administratif des Nations Unies. Chacune d’elles a été accep-
tée par un certain nombre d’organisations, pour la plupart des institu-
tions spécialisées ; vu la coordination qui doit manifestement être assurée
entre ces organisations, appartenant presque toutes aux Nations Unies,
il est regrettable qu’il y ait des divergences quant à la nature de la protec-
tion accordée à leurs fonctionnaires. En fin de compte, elles ont pour
effet d'offrir une protection différente selon la catégorie de fonctionnai-
res. Il ne fait guère de doute que, dans l’intérêt des administrations en
question, des fonctionnaires et des organisations elles-mêmes, les procé-
dures devraient être uniformes.

MM. FORSTER et NAGENDRA SINGH, juges, font la déclaration suivante:

Bien que nous ayons voté pour l’avis de la Cour, certains aspects nous
paraissent mériter d’être mentionnés; aussi, nous prévalant des droits
conférés par l’article 57 du Statut auquel s’ajoute l’article 84 du Règle-
ment, joignons-nous à l’avis la déclaration suivante:

52
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 215

I

On a dit qu’étant donné la nature et le caractère de la voie procédurale
par laquelle Pavis consultatif de la Cour est sollicité conformément a
Particle 11 du statut du Tribunal administratif des Nations Unies, il
parait douteux que le Comité des demandes de réformation de jugements
du Tribunal administratif!, organe politique, mais néanmoins autorisé
par l’Assemblée générale à prendre l'initiative de soumettre des questions
juridiques à la Cour en vertu de Particle 96, paragraphe 2, de la Charte,
soit bien apte à jouer ce rôle. S’ajoute à cela le problème de l'égalité des
parties — en l'espèce le Secrétaire général et le fonctionnaire intéressé —
en ce qui concerne le droit de se présenter devant la Cour (article 66 du
Statut). Il n’est pas sans intérêt de relever que, malgré le paragraphe 2 de
la résolution 957 (X) adoptée en 1955 par l’Assemblée générale, recom-
mandant aux Etats Membres et au Secrétaire général de s’abstenir de
présenter des exposés oraux à la Cour, le fonctionnaire requérant,
M. Fasla, a demandé, par lettre du 15 décembre 1972, à être autorisé à sou-
mettre des observations orales. Cette requête a été renouvelée par écrit le
29 janvier 1973. C’est la décision de la Cour de ne pas tenir d’audience
publique pour entendre des exposés oraux qui a placé les parties sur un
pied d’égalité en la présente espèce.

Le premier souci de tout organe judiciaire, qu’il siège en appel ou dans
une procédure de réformation, et qu’il rende un jugement ou un avis
consultatif, est de s'assurer que toutes les parties intéressées se voient
accorder, dans des conditions d’égalité, la possibilité de présenter sans
entraves leurs vues respectives de manière que justice soit rendue sur la
base de tous les renseignements nécessaires à cette fin suprême. Il se peut
que dans les circonstances de la présente espèce, la décision de ne pas
tenir d’audiences se soit justifiée puisque la Cour disposait d'informations
adéquates pour pouvoir rendre la justice, mais cette considération ne vaut
pas pour toutes les affaires qui pourraient être soumises à la Cour par voie
de requête pour avis consultatif en vertu de l’article 11 du statut du
Tribunal administratif des Nations Unies. Il ne saurait donc être question
de généraliser et d'affirmer une fois pour toutes que la procédure serait
nécessairement régulière dans les différentes circonstances de tous les cas
d’espèce qui pourraient se présenter au titre de cette catégorie particulière
d’affaires. Admettons même qu’il n’existe pas de principe général de droit
exigeant que, dans une procédure de réformation, la possibilité soit néces-
sairement donnée aux parties d’exposer oralement leur cause devant le
tribunal compétent; il n’est cependant pas douteux que les procédures
judiciaires visent à parer à toutes les éventualités et qu’elles laissent au
tribunal de réformation la faculté discrétionnaire d’apprécier, selon les
circonstances, ce qui est juste et nécessaire. Une procédure judiciaire ne

1 Que l’on appellera ci-après, pour plus de commodité, le Comité.

53
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 216

saurait échapper à toute critique si, comme en l'espèce, elle lie les mains
de la Cour, comme tribunal de réformation et, par souci de préserver
l'égalité des parties, exclut toute possibilité d’exposés oraux même si, dans
un cas particulier, des audiences apparaissent nécessaires et justifiées.
Certaines améliorations semblent donc indiquées pour pouvoir faire face
à toutes les situations.

Il convient en outre de rappeler l’historique de l’élaboration de l’article
11 du statut du Tribunal. Les délégués du Royaume-Uni et des Ftats-
Unis d'Amérique, pays qui étaient parmi les coauteurs de la résolution
957 (X) de l’Assemblée générale, ont spécifié qu'ils laissaient à la Cour le
soin de décider si la procédure prévue pour réformer les jugements du
Tribunal administratif sur des points de droit présentait des failles juri-
diques. Ces délégués ont exprimé l’espoir que

«la Cour, si elle estime qu’un élément important de la procédure est
contraire aux dispositions de la Charte ou de son propre Statut, ou
encore ne donne pas aux parties en cause des garanties suffisantes,
whésitera pas à nous le faire savoir» (Nations Unies, Documents
officiels de l’Assemblée générale, dixième session, 541¢ séance, 8 no-
vembre 1955, par. 54-67, p. 314-315).

Pour répondre aux objections évoquées plus haut, qui remontent à
1955, il paraît opportun de dire un mot des possibilités d'amélioration
des procédures établies en vertu de l’article 11 du statut du Tribunal
administratif des Nations Unies. On peut relever par exemple que le
Comité ne donne aucun motif, soit pour accueillir les demandes, soit pour
les rejeter. Le Comité se réunit à huis clos et n’établit pas de comptes
rendus analytiques de ses délibérations, qui sont considérées comme con-
fidentielles, même pour la Cour. Voila l’un des aspects non judiciaires de
la manière dont le Comité applique la procédure établie pour saisir la
Cour d’une requête pour avis consultatif. De plus, on ne peut pas nier que
les décision du Comité ont une importance vitale pour les fonctionnaires
de l'ONU, une décision positive étant une «condition nécessaire», ou
un sine qua non de «l’exercice de la juridiction consultative de la Cour».
Ainsi, l'intervention du Comité devient une étape juridique cruciale de
toute la procédure établie pour l'examen des griefs des fonctionnaires,
puisque sans son assentiment il n’est pas possible d’obtenir que la Cour
énonce librement sa propre opinion. On a évoqué aussi le caractère non
judiciaire et la composition du mécanisme de filtrage que constitue le
Comité, lequel n’est sans doute pas toujours l’organe juridique qui con-
viendrait pour consulter la Cour — c’est un aspect qui est traité dans l’avis,
et nous approuvons ce qui est dit à ce sujet. Nous pensons nous aussi que
la Cour doit donner suite à la requête pour avis consultatif en l’espèce. Le
régime institué par l’article 11 du statut du Tribunal n’est peut-être pas
juridiquement impeccable. Il peut même être éloigné de la perfection en
tant que procédure judiciaire, mais certainement pas au point de justifier
la Cour à refuser de répondre aux deux questions sur lesquelles son avis

54
DEMANDE DE REFORMATION (DECL, FORSTER ET NAGENDRA SINGH) 217

est demandé. Il est sans doute vrai aussi que la Cour n’est pas saisie de
cet aspect en 1973 et qu’en conséquence il ne serait peut-étre pas correct
de formuler des observations à ce propos, soit directement, soit même à
titre d’obiter dictum. W ne nous paraît cependant pas déplacé de le signa-
ler dans la présente déclaration et de laisser aux autorités intéressées le
soin d'examiner, si elles le jugent à propos, s’il ne serait pas possible
d'améliorer la procédure dont le Comité constitue le rouage central.

{I

Nous souscrivons aussi à la conclusion suivant laquelle les deux ques-
tions posées à la Cour appellent une réponse négative, mais il existe
néanmoins un aspect particulier et une considération distincte qui mé-
ritent d’être mentionnés dans l'intérêt général de la justice. Nous approu-
vons sans réserve l’idée que, sur le plan de la procédure suivie par le
Tribunal, il n’y a eu aucune erreur essentielle dont on puisse dire qu’elle
aurait provoqué un mal-jugé en l’espèce. Les formes régulières ont été
observées et nous n’éprouvons pas de difficulté à répondre à la question
correspondante par la négative.

Toutefois, pour ce qui est du non-exercice de la juridiction, bien des
opinions sont permises, tant à propos de ce qui constitue ce non-exercice
que des limites de la fonction de réformation de la Cour, compte tenu
notamment des restrictions que lui impose ici son mandat. Il est naturel-
lement vrai que la Cour n’est pas à même de refaire le procès à l'issue
duquel le Tribunal administratif a statué. La Cour ne doit pas, de façon
générale, aborder l'examen des questions de fond et en particulier de
celles qui n’appartiennent pas aux catégories «réformables», c’est-à-dire
qui ne concernent pas les deux points retenus par le Comité parmi les
quatre énumérés au paragraphe | de l’articie 11 du statut du Tribunal ad-
ministratif. L’intention n’est pas ici de s’écarter de la jurisprudence déjà
consacrée à l’époque de la Cour permanente, suivant laquelle la Cour doit
se tenir «dans le cadre de ... la demande d’avis qui lui a été présentée»
attendu que, au cas où certains points débattus «dépasseraient le cadre de
la question ... la Cour ne saurait s’en occuper» (C.P.JU. série B n° 16,
p. 16). La Cour doit donc rester «dans les limites» des questions qui lui
sont soumises (cf. C.J. Recueil 1955, p. 72).

Toutefois il n’est pas interdit d’examiner sous tous ses aspects la no-
tion de l’«omission d’exercer la juridiction». Ces termes figurent dans la
requête adressée à la Cour et ne doivent donc pas échapper à notre atten-
tion, 1l y a assurément «non-exercice de la juridiction» quand le Tri-
bunal a, sciemment mais à tort, omis de prendre en considération un
point important, ou ne l’a pas fait par inadvertance.

On peut dire aussi que le Tribunal n’a pas exercé sa juridiction s’il a
causé une injustice tangible, manifeste, vu qu’exercer sa juridiction de

55
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 218

cette manière revient à ne pas l'exercer. Cette interprétation ne vaut bien
sûr que si le défaut d’exercice de la juridiction est si flagrant qu’il emporte
la nullité.

De même, suivant les espèces, il peut y avoir non-exercice de la juridic-
tion dans des cas où le Tribunal s’est demandé s’il devait faire usage de ses
pouvoirs juridictionnels relativement à une question particulière, mais a
résolu le problème par la négative. En pareille circonstance le Tribunal
pourra certes être considéré comme ayant effectivement exercé sa juridic-
tion. Mais il faudrait alors se demander si, pour parvenir à sa conclusion,
le Tribunal n’est pas sorti d’une marge d'appréciation raisonnable et de ce
qu’on pourrait appeler une évaluation normale des faits de la cause. Ce
qu’il appartient à la Cour d'examiner, c’est une contestation du juge-
ment du Tribunal au motif que celui-ci «a omis d’exercer sa juri-
diction». La Cour doit donc apprécier dans chaque cas s’il y a eu non-
exercice de la juridiction au sens de l’article 11 du statut du Tribunal.

C’est ici qu’interviennent certaines considérations relatives à la nature
et aux circonstances particulières du non-exercice des pouvoirs juridic-
tionnels du Tribunal. On ne saurait dire, de façon générale, que la notion
de «non-exercice de la juridiction» interdise toujours d’examiner si la
juridiction a été exercée de façon convenable. On a affirmé que la Cour,
dans sa fonction de réformation, doit veiller à ne pas empiéter sur le fond.
Il est cependant permis de se demander jusqu’à quel point la Cour doit
s'inspirer de l’avis consultatif de 1956 qui concernait le Tribunal de
l'OIT et l’article XII de son statut, lequel est très différent de l’article 11
du statut du Tribunal administratif des Nations Unies. Même si la Cour
se laissait guider par cette décision où il est dit que «les erreurs de fait ou
de droit que commettrait le Tribunal administratif dans ses jugements sur
le fond ne peuvent pas [être redressées par la Cour sur demande d’avis]»
(C.LJT. Recueil 1956, p. 87), il semble que rien ne l’empêcherait d’analyser
les conclusions du tribunal inférieur pour déterminer si les intérêts fonda-
mentaux de la justice ont été respectés en ce sens qu'il y aurait un rapport
adéquat, proportionnel ou équilibré entre les constatations du Tribunal
et les conclusions exprimées dans son jugement. En l’espèce, bien qu’il n’y
ait peut-être pas eu mal-jugé au sens où la juridiction en tant que telle
n'aurait pas été exercée du tout, et qu’on puisse donc répondre stricte-
ment par la négative à la question du Comité, certaines observations se
justifieraient si l’on relevait un déséquilibre entre les constatations de la
juridiction inférieure et ses conclusions quant aux réparations à accorder.

Il convient d’examiner assez longuement cet aspect, et pour cela le
mieux est de mentionner séparément les passages du jugement n° 158 du
Tribunal qui ont trait: a) à la thèse du requérant et aux constatations

56
DEMANDE DE REFORMATION (DECL. FORSTER ET NAGENDRA SINGH) 219

du Tribunal et 5) aux conclusions auxquelles le Tribunal est parvenu
quant aux réparations 4 accorder:

a) Dans le jugement n° 158, le Tribunal résume /a thèse du requérant dans
les termes suivants:

«Cependant, le requérant ne prétend pas que le seul fait d’avoir
été engagé pour une durée déterminée lui donne droit à la prolon-
gation de son contrat au-delà du 31 décembre 1969. Il demande
tout d’abord au Tribunal d’ordonner au défendeur de rectifier et
compléter sa fiche analytique individuelle et les rapports périodi-
ques réglementaires, ainsi que les appréciations portées sur son
travail; il lui demande par ailleurs d’ordonner au défendeur de
continuer des recherches sérieuses en vue d’affecter le requérant à un
poste correspondant à ses aptitudes '.» (Les italiques sont de nous.)

Par comparaison avec cette thèse du requérant, les constatations du
Tribunal, exprimées de façon claire et catégorique, sont ainsi con-
cues:

«Le Tribunal constate qu’au moment où la recherche d’un
nouveau poste a été entreprise, aucun rapport périodique n'avait
été établi sur les services du requérant du 1er juillet 1965 au 31
mai 1966 et de novembre 1967 au 31 décembre 1969. La pratique
établie concernant la contestation des rapports périodiques n'avait
pas été observée. Enfin, certaines appréciations élogieuses concer-
nant les services du requérant ne figuraient pas au dossier. La
fiche analytique individuelle établie sur la base des seuls rapports
existants était donc incomplète. Après avoir examiñé cette situa-
tion, la Commission paritaire de recours a déclaré «qu’en
raison de ces faits, le dossier du requérant» était «incomplet et
trompeur» et que cela avait «gravement compromis ses chances
d'obtenir une prolongation de son contrat ou de faire accepter sa
candidature à un poste dans d’autres organisations».

Le Tribunal estime que l'engagement pris par le défendeur n’a
pas été exécuté régulièrement puisque les informations concernant
les services du requérant, telles qu’elles figuraient dans son dos-
sier et dans sa fiche analytique individuelle, comportaient de
graves lacunes. Les recherches n'auraient pu être menées régulière-
ment que sur la base d'informations complètes et impartiales 2.»
(Les italiques sont de nous.)

b) Le Tribunal se prononce dans sa conclusion sur la réparation accor-
-dée, qui est d’une importance primordiale pour le requérant, M. Mo-
hamed Fasla, mais qui doit aussi permettre à la Cour d’apprécier
s’il existe un juste équilibre et une proportion exacte entre les consta-

1 Voir document AT/DEC/158 du 28 avril 1972; affaire n° 144, jugement n° 158,
p. 17-18.
2 Ibid.

57
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 220

tations du Tribunal et les satisfactions données en définitive au re-
quérant. C’est dans ces derniers paragraphes du jugement du Tribunal
que l’on peut apprécier comment il a essentiellement exercé sa juridic-
tion. Nous reproduisons donc ci-après les conclusions du Tribunal:

«Le Tribunal doit en conclure que le parti pris dont le premier
notateur témoignait à l'égard du requérant n’a été en aucune ma-
nière redressé par le fonctionnaire supérieur appelé à participer à
la rédaction du rapport que le défendeur avait accepté de faire
établir, comme il en avait l'obligation aux termes du règlement
du personnel.

Ainsi le défendeur a toléré qu'un rapport manifestement inspiré
par le parti pris, ne contenant aucune réserve ou observation
personnelle de la part du deuxième notateur, soit placé dans le
dossier du requérant et utilisé dans la fiche analytique individuelle
revisée à la suite de la recommandation de la Commission pari-
taire de recours acceptée par le défendeur.

Etant arrivé à la conclusion que /e défendeur n’a pas exécuté
dans des conditions raisonnables T obligation qu’il avait assumée de
procéder à la recherche d’un poste pour le requérant, le Tribunal
constate qu’il n’est pas possible de porter remède à cette situation
par l'annulation de la décision contestée ou en ordonnant l’exécu-
tion de P obligation contractée en 1969. Le Tribunal a jugé dans des
affaires analogues (jugements n° 68: Bulsara et 92: Higgins) que
l'octroi d’une indemnité au lieu et place de l’exécution de l’obliga-
tion peut constituer une réparation suffisante et adéquate.

Prenant en considération les constatations de la Commission
paritaire de recours dans son rapport du 3 juin 1970 (paragraphe
45) ainsi que le fait que le PNUD a refusé de chercher à nouveau un
poste au requérant après avoir accepté de corriger la fiche analy-
tique individuelle en tenant compte des rapports périodiques qui
manquaient jusqu alors, le Tribunal considère qu’en l’occurrence
Poctroi d’une somme égale au montant net du traitement de base du
requérant pour une période de six mois constitue «la juste mesure
de la réparation, le chiffre raisonnable de celle-ci» (avis consul-
tatif du 23 octobre 1956, C.I.J. Recueil 1956, p. 100) 1.» (Les ita-
liques sont de nous.)

Si l’on rapproche les constatations du Tribunal des conclusions aux-
quelles il est parvenu, notamment en ce qui concerne la réparation, il
semble donc qu’une certaine disproportion se manifeste dans la façon
dont le Tribunal a exercé ses pouvoirs juridictionnels.

 

 

1 Voir document AT/DEC/158 du 28 avril 1972; affaire n° 144, jugement n° 158,
p. 22.

58
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 221

Cet aspect de l’affaire, celui de la réparation accordée, ne semble pas
concerner une erreur de procédure, cette notion ayant une portée restrein-
te et, comme on l’a vu plus haut, il n’y a pas eu non plus de vice de
procédure en tant que tel en l'espèce, et encore moins un mal-jugé. Il ne
s’agit pas non plus d’excés de juridiction ou de compétence, autre pos-
sibilité de saisine de la Cour envisagée à l’article 11 du statut du Tribunal,
mais que le Comité n’a pas invoquée en l’espèce. De même, le déséquilibre
signalé ne met pas en cause les dispositions de la Charte des Nations
Unies. if ne peut donc s'agir que de l’exercice de la juridiction et plus
particulièrement de la question de savoir si cet exercice a été adéquat,
ainsi qu'il est expliqué ci-après.

Le Tribunal a fait siennes toutes les thèses majeures du requérant et il a
conclu que le défendeur «n’a pas exécuté l’obligation qu'il avait assu-
mée ». I] a relevé en outre que le défendeur «déclare expressément qu'il ne
fera rien pour entreprendre une recherche de poste dans des conditions plus
régulières». «Pour ce motif, le Tribunal considère que l obligation assumée
dans la lettre du 22 mai 1969 wa pas été exécutée.» (Les italiques sont de
nous.) On ne saurait donc nier que, si l'on examine l’affaire dans son
ensemble, le résultat net de cet épisode des services du requérant au
PNUD a été qu'il a perdu son emploi comme s'il était un «fonctionnaire
indésirable», sans espoir ou sans grand espoir pour l'avenir, ce qui a
constitué une grave atteinte à sa réputation professionnelle et nettement
compromis ses perspectives de carrière. Le Tribunal a incontestablement
traité de ce problème primordial soulevé par le requérant et, se jugeant en
droit d'allouer une indemnité quand à son avis il n’est pas possible de
rétablir la situation en annulant la décision contestée, il a, à juste titre,
exercé sa juridiction, et accordé une réparation au requérant. En pareille
circonstance, n'importe quel tribunal s’attacherait à prévoir une répara-
tion appropriée et non pas à allouer une indemnité qui n’aurait de répa-
ration que le nom. Il semble que cela ait été également l'intention du
Tribunal administratif des Nations Unies, comme on peut le déduire des
termes utilisés dans le jugement, suivant lesquels la réparation était ac-
cordée «au lieu et place de l'exécution» et devait donc constituer une
réparation suffisante et adéquate du préjudice subi. En somme lindem-
nité correspondant à six mois de traitement de base net accordée en l’es-
pèce visait à réparer non seulement l’inexécution de l'obligation de cher-
cher un nouvel emploi ou une nouvelle affectation au requérant, mais
aussi celle de l’obligation de diffuser une fiche analytique complétée et
corrigée; il s'agissait donc de réparer la totalité du préjudice causé à la
réputation professionnelle du requérant, y compris ses perspectives de
carrière. Cela étant, et vu en outre la constatation formelle, d’un carac-
tère grave, formulée contre le défendeur et les critiques sévères exprimées
par le Tribunal au sujet des méthodes du Secrétariat, il paraît assez in-
congru que l'indemnité accordée en conclusion ne représente que six
mois de traitement de base net, si l’on songe au maximum de deux ans
fixé par l’article 9, paragraphe |}, du statut du Tribunal, qui peut être
dépassé dans des «cas exceptionnels».

59
DEMANDE DE RÉFORMATION (DÉCL. FORSTER ET NAGENDRA SINGH) 222

Même s’il n’y a rien de manifestement déraisonnable dans cette indem-
nisation parcimonieuse, qui autoriserait à y voir un «non-exercice de la
juridiction», il reste que la juridiction paraît avoir été exercée de façon
inappropriée ou disproportionnée et que ce fait, déjà évoqué dans la
présente déclaration, n’a pas à être passé sous silence, sans, bien entendu,
porter le moins du monde atteinte à l’avis consultatif de la Cour. Cette
conclusion nous paraît justifiée bien qu’il ne s’agisse pas ici d’une procé-
dure d’appel, parce que le Tribunal qui doit traduire en termes pécu-
niaires le préjudice subi jouit d’une grande marge d'appréciation discrétion-
naire pour appliquer le principe général suivant lequel la réparation doit,
autant que possible, effacer toutes les conséquences de l’acte illicite et
rétablir l’état qui aurait vraisemblablement existé si ledit acte n’avait pas
été commis. L’application de ce principe, en ce qui concerne le pouvoir du
Tribunal d'accorder une réparation, malgré les limites imposées par
l’article 11 du statut du Tribunal, laisse nettement subsister une marge
qui permettrait d’aller bien au-delà des six mois effectivement accordés en
l'espèce.

Ainsi, tout en signalant les insuffisances du jugement du Tribunal, qui
ressortent du déséquilibre entre ses constatations en faveur du requérant
et la réparation qu'il lui a accordée, nous n’hésitons pas à affirmer qu'il
wappartient pas à la Cour de se prononcer sur la quotité exacte de la
réparation, car c’est un sujet qui intéresse le fond. De plus, le Tribunal a
statué là-dessus et la Cour, qui ne peut que répondre aux deux questions
expressément posées, n’est pas en mesure de dire quelle serait en la cir-
constance la réparation appropriée, sa nature, son degré ou son espèce.

Néanmoins, il ne paraît pas hors de propos, dans fa présente déclara-
tion, d'évoquer un aspect qui est d’une importance vitale pour le requé-
rant et qui concerne aussi l’intérêt général de la justice. En attirant l’at-
tention des autorités intéressées, qu’il s’agisse du Secrétaire général ou de
toute autre personne ou organe, sur le caractère disproportionné de la
réparation accordée, on sert, semble-t-il, plutôt qu’on ne compromet,
Padrministration de la justice. C’est là toute la raison d’être de la présente
déclaration.

MM. ONYEAMA, DILLARD et JIMÉNEZ DE ARÉCHAGA, juges, joignent à
lavis consultatif les exposés de leur opinion individuelle.

M. AMMOUX, Vice-Président, et MM. GROS, DE CASTRO et Morozov,
juges, joignent à l’avis consultatif les exposés de leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.

60
